Exhibit 10.1

 

Execution Version

 

$200,000,000

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

10.500% SENIOR NOTES DUE 2017

 

PURCHASE AGREEMENT

 

April 22, 2010

 

BARCLAYS CAPITAL INC.

CREDIT SUISSE SECURITIES (USA) LLC

BANC OF AMERICA SECURITIES LLC

As Representatives of the several

   Initial Purchasers named in Schedule I attached hereto,

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Global Geophysical Services, Inc., a Delaware corporation (the “Company”),
proposes, upon the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to you, as the initial purchasers (the “Initial
Purchasers”), $200 million in aggregate principal amount of its 10.500% Senior
Notes due 2017 (the “Notes”).  The Notes will (i) have terms and provisions that
are summarized in the Offering Memorandum (as defined below), and (ii) are to be
issued pursuant to an Indenture (the “Indenture”) to be entered into among the
Company, the Guarantors (as defined below) and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Trustee”).  The Company’s obligations under the
Notes, including the due and punctual payment of interest on the Notes, will be
irrevocably and unconditionally guaranteed (the “Guarantees”) by the guarantors
listed in Schedule II hereto (together the “Guarantors”).  As used herein, the
term “Notes” shall include the Guarantees, unless the context otherwise
requires.  This Agreement is to confirm the agreement concerning the purchase of
the Notes from the Company by the Initial Purchasers.

 

Concurrently with the issue and sale of the Notes, the Company will issue and
sell, and certain stockholders of the Company will sell, to several underwriters
in such offering an aggregate of 7,500,000 shares of the Company’s common stock,
par value $0.01 per share (“Stock”), and at the option of such underwriters, the
Company and the selling stockholders will issue and sell an aggregate of not
more than 1,125,000 additional shares of Stock in a public offering (the
“Initial Public Offering”) registered under the Securities Act of 1933, as
amended (the “Securities Act”).  This offering of the Notes and the Initial
Public Offering, and the use of proceeds therefrom, are  collectively referred
to in this Agreement as the “Transactions.”

 


1.                                       PURCHASE AND RESALE OF THE NOTES.  THE
NOTES WILL BE OFFERED AND SOLD TO THE INITIAL PURCHASERS WITHOUT REGISTRATION
UNDER THE SECURITIES ACT, IN RELIANCE ON AN EXEMPTION

 

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 4(2) UNDER THE SECURITIES ACT.  THE COMPANY AND THE
GUARANTORS HAVE PREPARED A PRELIMINARY OFFERING MEMORANDUM, DATED APRIL 6, 2010
(THE “PRELIMINARY OFFERING MEMORANDUM”), A PRICING TERM SHEET SUBSTANTIALLY IN
THE FORM ATTACHED HERETO AS SCHEDULE III (THE “PRICING TERM SHEET”) SETTING
FORTH THE TERMS OF THE NOTES OMITTED FROM THE PRELIMINARY OFFERING MEMORANDUM
AND CERTAIN OTHER INFORMATION AND AN OFFERING MEMORANDUM, DATED APRIL 22, 2010
(THE “OFFERING MEMORANDUM”), SETTING FORTH INFORMATION REGARDING THE COMPANY,
THE GUARANTORS, THE NOTES, THE EXCHANGE NOTES (AS DEFINED HEREIN), THE
GUARANTEES AND THE EXCHANGE GUARANTEES (AS DEFINED HEREIN).  THE PRELIMINARY
OFFERING MEMORANDUM, AS SUPPLEMENTED AND AMENDED AS OF THE APPLICABLE TIME (AS
DEFINED BELOW), TOGETHER WITH THE PRICING TERM SHEET AND ANY OF THE DOCUMENTS
LISTED ON SCHEDULE IV(A) HERETO ARE COLLECTIVELY REFERRED TO AS THE “PRICING
DISCLOSURE PACKAGE”.  THE COMPANY AND THE GUARANTORS HEREBY CONFIRM THAT THEY
HAVE AUTHORIZED THE USE OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM IN CONNECTION WITH THE OFFERING AND RESALE OF THE NOTES BY THE
INITIAL PURCHASERS.


 


“APPLICABLE TIME” MEANS 8:30 A.M. (NEW YORK CITY TIME) ON THE DATE OF THIS
AGREEMENT.


 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S.  As used herein, the terms “offshore transaction” and “United States” have
the meanings assigned to them in Regulation S.  Those persons specified in
clauses (i) and (ii) are referred to herein as “Eligible Purchasers”.

 

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement (the
“Registration Rights Agreement”) among the Company, the Guarantors and the
Initial Purchasers to be dated the Closing Date (as defined herein), for so long
as such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement).  Pursuant to the Registration Rights Agreement,
the Company and the Guarantors will agree to file with the Securities and
Exchange Commission (the “Commission”) under the circumstances set forth
therein, a registration statement under the Securities Act relating to the
Company’s 10.500% Senior Notes due 2017 (the “Exchange Notes”) and the
Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be offered in
exchange for the Notes and the Guarantees.  Such portion of the offering is
referred to as the “Exchange Offer”.

 


2.                                       REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY AND THE GUARANTORS.  THE COMPANY AND EACH OF THE
GUARANTORS, JOINTLY AND SEVERALLY, REPRESENT, WARRANT AND AGREE AS FOLLOWS:


 


(A)                                  WHEN THE NOTES AND GUARANTEES ARE ISSUED
AND DELIVERED PURSUANT TO THIS AGREEMENT, SUCH NOTES AND GUARANTEES WILL NOT BE
OF THE SAME CLASS (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT) AS
SECURITIES OF THE COMPANY OR THE GUARANTORS THAT ARE LISTED ON

 

--------------------------------------------------------------------------------


 


A NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE EXCHANGE ACT OR
THAT ARE QUOTED IN A UNITED STATES AUTOMATED INTER-DEALER QUOTATION SYSTEM.


 


(B)                                 ASSUMING THE ACCURACY OF THE REPRESENTATIONS
AND WARRANTIES OF THE INITIAL PURCHASERS IN SECTION 3(B), THE PURCHASE AND
RESALE OF THE NOTES PURSUANT HERETO (INCLUDING PURSUANT TO THE EXEMPT RESALES)
ARE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.


 


(C)                                  NO FORM OF GENERAL SOLICITATION OR GENERAL
ADVERTISING WITHIN THE MEANING OF REGULATION D (INCLUDING, BUT NOT LIMITED TO,
ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY
NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR
ANY SEMINAR OR MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL
SOLICITATION OR GENERAL ADVERTISING) WAS USED BY THE COMPANY, THE GUARANTORS,
ANY OF THEIR RESPECTIVE AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES
(OTHER THAN YOU, AS TO WHOM THE COMPANY AND THE GUARANTORS MAKE NO
REPRESENTATION) IN CONNECTION WITH THE OFFER AND SALE OF THE NOTES.


 


(D)                                 NO DIRECTED SELLING EFFORTS WITHIN THE
MEANING OF RULE 902 UNDER THE SECURITIES ACT WERE USED BY THE COMPANY, THE
GUARANTORS OR ANY OF THEIR RESPECTIVE REPRESENTATIVES (OTHER THAN YOU, AS TO
WHOM THE COMPANY AND THE GUARANTORS MAKE NO REPRESENTATION) WITH RESPECT TO
NOTES SOLD OUTSIDE THE UNITED STATES TO NON-U.S. PERSONS, AND THE COMPANY, ANY
AFFILIATE OF THE COMPANY AND ANY PERSON ACTING ON ITS OR THEIR BEHALF (OTHER
THAN YOU, AS TO WHOM THE COMPANY AND THE GUARANTORS MAKE NO REPRESENTATION) HAS
COMPLIED WITH AND WILL IMPLEMENT THE “OFFERING RESTRICTIONS” REQUIRED BY
RULE 902 UNDER THE SECURITIES ACT.


 


(E)                                  EACH OF THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, EACH AS
OF ITS RESPECTIVE DATE, CONTAINS ALL THE INFORMATION SPECIFIED IN, AND MEETING
THE REQUIREMENTS OF, RULE 144A(D)(4) UNDER THE SECURITIES ACT.


 


(F)                                    NEITHER THE COMPANY, ANY GUARANTOR NOR
ANY OTHER PERSON ACTING ON BEHALF OF THE COMPANY OR ANY GUARANTOR HAS SOLD OR
ISSUED ANY SECURITIES THAT WOULD BE INTEGRATED WITH THE OFFERING OF THE NOTES
CONTEMPLATED BY THIS AGREEMENT PURSUANT TO THE SECURITIES ACT, THE RULES AND
REGULATIONS THEREUNDER OR THE INTERPRETATIONS THEREOF BY THE COMMISSION.  THE
COMPANY AND THE GUARANTORS WILL TAKE REASONABLE PRECAUTIONS DESIGNED TO INSURE
THAT ANY OFFER OR SALE, DIRECT OR INDIRECT, IN THE UNITED STATES OR TO ANY U.S.
PERSON (AS DEFINED IN RULE 902 UNDER THE SECURITIES ACT), OF ANY NOTES OR ANY
SUBSTANTIALLY SIMILAR SECURITY ISSUED BY THE COMPANY OR ANY GUARANTOR, WITHIN
SIX MONTHS SUBSEQUENT TO THE DATE ON WHICH THE DISTRIBUTION OF THE NOTES HAS
BEEN COMPLETED (AS NOTIFIED TO THE COMPANY BY THE INITIAL PURCHASERS), IS MADE
UNDER RESTRICTIONS AND OTHER CIRCUMSTANCES REASONABLY DESIGNED NOT TO AFFECT THE
STATUS OF THE OFFER AND SALE OF THE NOTES IN THE UNITED STATES AND TO U.S.
PERSONS CONTEMPLATED BY THIS AGREEMENT AS TRANSACTIONS EXEMPT FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT, INCLUDING ANY SALES PURSUANT TO
RULE 144A UNDER, OR REGULATIONS D OR S OF, THE SECURITIES ACT.


 


(G)                                 THE PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM HAVE BEEN PREPARED BY THE
COMPANY AND THE GUARANTORS FOR USE BY THE INITIAL PURCHASERS IN CONNECTION WITH
THE EXEMPT RESALES.  NO ORDER OR DECREE PREVENTING

 

--------------------------------------------------------------------------------


 


THE USE OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE
OR THE OFFERING MEMORANDUM, OR ANY ORDER ASSERTING THAT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT HAS BEEN ISSUED, AND NO PROCEEDING FOR THAT PURPOSE HAS
COMMENCED OR IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY OF THE
GUARANTORS IS CONTEMPLATED.


 


(H)                                 THE OFFERING MEMORANDUM WILL NOT, AS OF ITS
DATE OR AS OF THE CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT
OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED
IN OR OMITTED FROM THE OFFERING MEMORANDUM IN RELIANCE UPON AND IN CONFORMITY
WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVES BY
OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION IS SPECIFIED IN SECTION 8(E).


 


(I)                                     THE PRICING DISCLOSURE PACKAGE DID NOT,
AS OF THE APPLICABLE TIME, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED
IN OR OMITTED FROM THE PRICING DISCLOSURE PACKAGE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE
REPRESENTATIVES BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION IS SPECIFIED IN SECTION 8(E).


 


(J)                                     THE COMPANY HAS NOT MADE ANY OFFER TO
SELL OR SOLICITATION OF AN OFFER TO BUY THE NOTES THAT WOULD CONSTITUTE A “FREE
WRITING PROSPECTUS” (IF THE OFFERING OF THE NOTES WAS MADE PURSUANT TO A
REGISTERED OFFERING UNDER THE SECURITIES ACT), AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT (A “FREE WRITING OFFERING DOCUMENT”) WITHOUT THE PRIOR CONSENT OF
THE REPRESENTATIVES; ANY SUCH FREE WRITING OFFERING DOCUMENT THE USE OF WHICH
HAS BEEN PREVIOUSLY CONSENTED TO BY THE INITIAL PURCHASERS IS LISTED ON SCHEDULE
IV.


 


(K)                                  THE PRICING DISCLOSURE PACKAGE, WHEN TAKEN
TOGETHER WITH EACH FREE WRITING OFFERING DOCUMENT LISTED IN SCHEDULE
IV(B) HERETO, DID NOT, AS OF THE APPLICABLE TIME, CONTAIN AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING; PROVIDED THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO
INFORMATION CONTAINED IN OR OMITTED FROM THE PRICING DISCLOSURE PACKAGE (OR FREE
WRITING OFFERING DOCUMENT LISTED IN SCHEDULE IV(B) HERETO) IN RELIANCE UPON AND
IN CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE
REPRESENTATIVES BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION IS SPECIFIED IN SECTION 8(E).


 


(L)                                     THE COMPANY HAS BEEN DULY INCORPORATED
AND IS EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE,
WITH CORPORATE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND CONDUCT ITS
BUSINESS AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE; AND THE COMPANY IS DULY
QUALIFIED TO DO BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN ALL OTHER
JURISDICTIONS IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION.

 

--------------------------------------------------------------------------------


 


(M)                               EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY
INCORPORATED AND IS EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION, WITH POWER AND AUTHORITY (CORPORATE AND
OTHER) TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS AS DESCRIBED IN THE
PRICING DISCLOSURE PACKAGE; AND EACH SUBSIDIARY OF THE COMPANY IS DULY QUALIFIED
TO DO BUSINESS AS A FOREIGN CORPORATION IN GOOD STANDING IN ALL OTHER
JURISDICTIONS IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE CONDUCT OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION; ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY AUTHORIZED AND VALIDLY
ISSUED AND IS FULLY PAID AND NONASSESSABLE; AND THE CAPITAL STOCK OF EACH
SUBSIDIARY IS OWNED BY THE COMPANY, DIRECTLY OR THROUGH SUBSIDIARIES, FREE FROM
LIENS, ENCUMBRANCES AND DEFECTS. THE COMPANY DOES NOT OWN OR CONTROL, DIRECTLY
OR INDIRECTLY, ANY CORPORATION, ASSOCIATION OR OTHER ENTITY OTHER THAN THE
SUBSIDIARIES LISTED ON EXHIBIT 21.1 TO THE REGISTRATION STATEMENT ON FORM S-1
FILED WITH THE COMMISSION IN CONNECTION WITH THE INITIAL PUBLIC OFFERING.


 


(N)                                 THE COMPANY HAS AN AUTHORIZED CAPITALIZATION
AS SET FORTH IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM, AND ALL OF THE ISSUED SHARES OF CAPITAL STOCK OF THE COMPANY HAVE
BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE.


 


(O)                                 THE COMPANY AND EACH GUARANTOR HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THE INDENTURE.  THE INDENTURE HAS BEEN DULY AND VALIDLY
AUTHORIZED BY THE COMPANY AND THE GUARANTORS, AND UPON ITS EXECUTION AND
DELIVERY AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE TRUSTEE,
WILL CONSTITUTE THE VALID AND BINDING AGREEMENT OF THE COMPANY AND THE
GUARANTORS, ENFORCEABLE AGAINST THE COMPANY AND THE GUARANTORS IN ACCORDANCE
WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).  NO QUALIFICATION OF THE INDENTURE UNDER THE
TRUST INDENTURE ACT OF 1939 (THE “TRUST INDENTURE ACT”) IS REQUIRED IN
CONNECTION WITH THE OFFER AND SALE OF THE NOTES CONTEMPLATED HEREBY OR IN
CONNECTION WITH THE EXEMPT RESALES.  THE INDENTURE WILL CONFORM TO THE
DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.


 


(P)                                 THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE, ISSUE, SELL AND PERFORM ITS OBLIGATIONS UNDER
THE NOTES.  THE NOTES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY
EXECUTED BY THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, ASSUMING
DUE AUTHENTICATION OF THE NOTES BY THE TRUSTEE, UPON DELIVERY TO THE INITIAL
PURCHASERS AGAINST PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND BINDING OBLIGATIONS
OF THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY
IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).  THE NOTES WILL CONFORM IN
ALL MATERIAL RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.

 

--------------------------------------------------------------------------------


 


(Q)                                 THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE, ISSUE AND PERFORM ITS OBLIGATIONS UNDER THE
EXCHANGE NOTES.  THE EXCHANGE NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND IF AND WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF
THE INDENTURE AND DELIVERED IN ACCORDANCE WITH THE EXCHANGE OFFER PROVIDED FOR
IN THE REGISTRATION RIGHTS AGREEMENT, WILL BE VALIDLY ISSUED AND DELIVERED AND
WILL CONSTITUTE VALID AND BINDING OBLIGATIONS OF THE COMPANY ENTITLED TO THE
BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH
THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS
RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A
PROCEEDING IN EQUITY OR AT LAW).


 


(R)                                    EACH GUARANTOR HAS ALL REQUISITE
CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS
APPLICABLE, TO EXECUTE, ISSUE AND PERFORM ITS OBLIGATIONS UNDER THE GUARANTEES. 
THE GUARANTEES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE GUARANTORS AND WHEN
THE INDENTURE IS DULY EXECUTED AND DELIVERED BY THE GUARANTORS IN ACCORDANCE
WITH ITS TERMS AND UPON THE DUE EXECUTION, AUTHENTICATION AND DELIVERY OF THE
NOTES IN ACCORDANCE WITH THE INDENTURE AND THE ISSUANCE OF THE NOTES IN THE SALE
TO THE INITIAL PURCHASERS CONTEMPLATED BY THIS AGREEMENT, WILL CONSTITUTE VALID
AND BINDING OBLIGATIONS OF THE GUARANTORS, ENFORCEABLE AGAINST THE GUARANTORS IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY
BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND
OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).  THE GUARANTEES WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.


 


(S)                                  EACH GUARANTOR HAS ALL REQUISITE CORPORATE,
PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY, AS APPLICABLE, TO
EXECUTE, ISSUE AND PERFORM ITS OBLIGATIONS UNDER THE EXCHANGE GUARANTEES.  THE
EXCHANGE GUARANTEES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE GUARANTORS AND
WHEN THE INDENTURE IS DULY EXECUTED AND DELIVERED BY THE GUARANTORS IN
ACCORDANCE WITH ITS TERMS AND UPON THE DUE EXECUTION AND AUTHENTICATION OF THE
EXCHANGE NOTES IN ACCORDANCE WITH THE INDENTURE AND THE ISSUANCE AND DELIVERY OF
THE EXCHANGE NOTES IN THE EXCHANGE OFFER CONTEMPLATED BY THE REGISTRATION RIGHTS
AGREEMENT, WILL BE VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND
BINDING OBLIGATIONS OF THE GUARANTORS ENTITLED TO THE BENEFITS OF THE INDENTURE,
ENFORCEABLE AGAINST THE GUARANTORS IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE,
INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW).


 


(T)                                    THE COMPANY AND EACH GUARANTOR HAS ALL
REQUISITE CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND
AUTHORITY, AS APPLICABLE, TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
THE REGISTRATION RIGHTS AGREEMENT.  THE REGISTRATION RIGHTS AGREEMENT HAS BEEN
DULY AND VALIDLY AUTHORIZED BY THE COMPANY AND THE GUARANTORS AND, WHEN EXECUTED
AND DELIVERED BY THE COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH THE TERMS
HEREOF AND THEREOF, WILL BE VALIDLY EXECUTED AND DELIVERED AND (ASSUMING THE DUE
AUTHORIZATION, EXECUTION AND DELIVERY THEREOF BY YOU) WILL BE THE LEGALLY VALID
AND BINDING OBLIGATION OF THE COMPANY AND

 

--------------------------------------------------------------------------------


 


EACH GUARANTOR IN ACCORDANCE WITH THE TERMS THEREOF, ENFORCEABLE AGAINST THE
COMPANY AND EACH GUARANTOR IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITOR’S RIGHTS
GENERALLY, BY GENERAL EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH
ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW) AND, AS TO
RIGHTS OF INDEMNIFICATION AND CONTRIBUTION, BY PRINCIPLES OF PUBLIC POLICY.  THE
REGISTRATION RIGHTS AGREEMENT WILL CONFORM TO THE DESCRIPTION THEREOF IN EACH OF
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


 


(U)                                 THE COMPANY AND EACH GUARANTOR HAS ALL
REQUISITE CORPORATE POWER TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE COMPANY AND EACH OF THE GUARANTORS.


 


(V)                                 THE ISSUE AND SALE OF THE NOTES AND THE
GUARANTEES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY AND THE
GUARANTORS OF THE NOTES, THE GUARANTEES, THE EXCHANGE NOTES, THE EXCHANGE
GUARANTEES, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT AND THIS AGREEMENT,
THE CONSUMMATION OF THE INITIAL PUBLIC OFFERING, THE APPLICATION OF THE PROCEEDS
FROM THE SALE OF THE NOTES AND THE INITIAL PUBLIC OFFERING AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR VIOLATION OF ANY OF
THE TERMS OR PROVISIONS OF, IMPOSE ANY LIEN, CHARGE OR ENCUMBRANCE UPON ANY
PROPERTY OR ASSETS OF THE COMPANY, THE GUARANTORS OR THEIR RESPECTIVE
SUBSIDIARIES, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF
TRUST, LOAN AGREEMENT, LICENSE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH
THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS A PARTY
OR BY WHICH THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES
IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY, THE
GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES IS SUBJECT, (II) RESULT IN
ANY VIOLATION OF THE PROVISIONS OF THE CHARTER OR BY-LAWS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS) OF THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES, OR (III) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY
JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY
OR BODY HAVING JURISDICTION OVER THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS, EXCEPT, WITH
RESPECT TO CLAUSES (I) AND (III), CONFLICTS OR VIOLATIONS THAT WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION
(FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, BUSINESS, PROPERTIES OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE (“MATERIAL
ADVERSE EFFECT”).


 


(W)                               NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER
OF, OR FILING, REGISTRATION OR QUALIFICATION WITH ANY COURT OR GOVERNMENTAL
AGENCY OR BODY HAVING JURISDICTION OVER THE COMPANY, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES OR ANY OF THEIR PROPERTIES OR ASSETS IS REQUIRED
FOR THE ISSUE AND SALE OF THE NOTES AND THE GUARANTEES, THE EXECUTION, DELIVERY
AND PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THE NOTES, THE GUARANTEES,
THE EXCHANGE NOTES, THE EXCHANGE GUARANTEES, THE INDENTURE, THE REGISTRATION
RIGHTS AGREEMENT AND THIS AGREEMENT, THE CONSUMMATION OF THE INITIAL PUBLIC
OFFERING, THE APPLICATION OF THE PROCEEDS FROM THE SALE OF THE NOTES AND THE
INITIAL PUBLIC OFFERING  AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, EXCEPT FOR THE FILING OF A
REGISTRATION STATEMENT BY THE COMPANY WITH THE COMMISSION PURSUANT TO THE
SECURITIES ACT AS REQUIRED BY THE

 

--------------------------------------------------------------------------------


 


REGISTRATION RIGHTS AGREEMENT AND SUCH CONSENTS, APPROVALS, AUTHORIZATIONS,
ORDERS, FILINGS, REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED UNDER STATE
SECURITIES OR BLUE SKY LAWS IN CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF
THE NOTES BY THE INITIAL PURCHASERS, EACH OF WHICH HAS BEEN OBTAINED AND IS IN
FULL FORCE AND EFFECT.


 


(X)                                   THE HISTORICAL FINANCIAL STATEMENTS
(INCLUDING THE RELATED NOTES AND SUPPORTING SCHEDULES) INCLUDED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE
ENTITIES PURPORTED TO BE SHOWN THEREBY, AT THE DATES AND FOR THE PERIODS
INDICATED, AND HAVE BEEN PREPARED IN CONFORMITY WITH ACCOUNTING PRINCIPLES
GENERALLY ACCEPTED IN THE UNITED STATES APPLIED ON A CONSISTENT BASIS THROUGHOUT
THE PERIODS INVOLVED.


 


(Y)                                 THE PRO FORMA FINANCIAL STATEMENTS INCLUDED
IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM INCLUDE
ASSUMPTIONS THAT PROVIDE A REASONABLE BASIS FOR PRESENTING THE SIGNIFICANT
EFFECTS DIRECTLY ATTRIBUTABLE TO THE TRANSACTIONS AND EVENTS DESCRIBED THEREIN,
THE RELATED PRO FORMA ADJUSTMENTS GIVE APPROPRIATE EFFECT TO THOSE ASSUMPTIONS,
AND THE PRO FORMA ADJUSTMENTS REFLECT THE PROPER APPLICATION OF THOSE
ADJUSTMENTS TO THE HISTORICAL FINANCIAL STATEMENT AMOUNTS IN THE PRO FORMA
FINANCIAL STATEMENTS INCLUDED IN THE PRICING DISCLOSURE PACKAGE.  THE PRO FORMA
FINANCIAL STATEMENTS INCLUDED IN THE PRICING DISCLOSURE PACKAGE HAVE BEEN
PREPARED IN ACCORDANCE WITH THE COMMISSION’S RULES AND GUIDANCE WITH RESPECT TO
PRO FORMA FINANCIAL INFORMATION.  THE PRO FORMA FINANCIAL STATEMENTS SET FORTH
IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM HAVE BEEN PREPARED
ON THE BASIS CONSISTENT WITH SUCH HISTORICAL FINANCIAL STATEMENTS, EXCEPT FOR
THE PRO FORMA ADJUSTMENTS SPECIFIED THEREIN, INCLUDE ALL MATERIAL ADJUSTMENTS TO
THE HISTORICAL FINANCIAL DATA REQUIRED BY RULE 11-02 OF REGULATION S-X TO
REFLECT THE ACQUISITION OF WEINMAN GEOSCIENCE, INC. (AS DEFINED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM), AND GIVE EFFECT TO ASSUMPTIONS
MADE ON A REASONABLE BASIS AND IN GOOD FAITH PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE HISTORICAL AND PROPOSED TRANSACTIONS CONTEMPLATED BY THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM. THE OTHER FINANCIAL INFORMATION
AND DATA INCLUDED IN THE OFFERING MEMORANDUM, HISTORICAL AND PRO FORMA, ARE, IN
ALL MATERIAL RESPECTS, ACCURATELY PRESENTED AND PREPARED ON A BASIS CONSISTENT
WITH SUCH FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF THE COMPANY.


 


(Z)                                   UHY LLP, WHO HAVE CERTIFIED CERTAIN
FINANCIAL STATEMENTS OF THE COMPANY AND WEINMAN GEOSCIENCE, INC., WHOSE REPORTS
APPEAR IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND WHO
HAVE DELIVERED THE INITIAL LETTER REFERRED TO IN SECTION 7(G) HEREOF, ARE
INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AS REQUIRED BY THE SECURITIES ACT AND
THE RULES AND REGULATIONS THEREUNDER.


 


(AA)                            THE COMPANY AND EACH OF ITS SUBSIDIARIES
MAINTAINS INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCES REGARDING THE RELIABILITY OF FINANCIAL REPORTING AND THE PREPARATION
OF FINANCIAL STATEMENTS FOR EXTERNAL PURPOSES IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES, INCLUDING, BUT NOT LIMITED
TO, INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE ASSURANCE THAT
(I) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL OR
SPECIFIC AUTHORIZATION, (II) TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT
PREPARATION OF THE COMPANY’S FINANCIAL STATEMENTS IN CONFORMITY WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES AND TO MAINTAIN
ACCOUNTABILITY FOR ITS ASSETS, (III) ACCESS TO THE COMPANY’S ASSETS IS PERMITTED
ONLY IN ACCORDANCE WITH

 

--------------------------------------------------------------------------------


 


MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION, AND (IV) THE RECORDED
ACCOUNTABILITY FOR THE COMPANY’S ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.  AS OF THE DATE OF THE MOST RECENT BALANCE SHEET OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY UHY LLP AND THE AUDIT
COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, THERE WERE NO MATERIAL
WEAKNESSES IN THE COMPANY’S INTERNAL CONTROLS.


 


(BB)                          (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES
MAINTAIN DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN
RULE 13A-15(E) UNDER THE EXCHANGE ACT), (II) SUCH DISCLOSURE CONTROLS AND
PROCEDURES ARE DESIGNED TO ENSURE THAT THE INFORMATION REQUIRED TO BE DISCLOSED
BY THE COMPANY AND ITS SUBSIDIARIES IN THE REPORTS THEY FILE OR SUBMIT UNDER THE
EXCHANGE ACT IS ACCUMULATED AND COMMUNICATED TO MANAGEMENT OF THE COMPANY AND
ITS SUBSIDIARIES, INCLUDING THEIR RESPECTIVE PRINCIPAL EXECUTIVE OFFICERS AND
PRINCIPAL FINANCIAL OFFICERS, AS APPROPRIATE; AND (III) SUCH DISCLOSURE CONTROLS
AND PROCEDURES ARE EFFECTIVE IN ALL MATERIAL RESPECTS TO PERFORM THE FUNCTIONS
FOR WHICH THEY WERE ESTABLISHED.


 


(CC)                            SINCE THE DATE OF THE MOST RECENT BALANCE SHEET
OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY UHY LLP
AND THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, (I) THE
COMPANY HAS NOT BEEN ADVISED OF OR BECOME AWARE OF (A) ANY SIGNIFICANT
DEFICIENCIES IN THE DESIGN OR OPERATION OF INTERNAL CONTROLS, THAT COULD
ADVERSELY AFFECT THE ABILITY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES TO
RECORD, PROCESS, SUMMARIZE AND REPORT FINANCIAL DATA, OR ANY MATERIAL WEAKNESSES
IN INTERNAL CONTROLS, AND (B) ANY FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES
MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A SIGNIFICANT ROLE IN THE INTERNAL
CONTROLS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES; AND (II) THERE HAVE BEEN
NO SIGNIFICANT CHANGES IN INTERNAL CONTROLS OR IN OTHER FACTORS THAT COULD
SIGNIFICANTLY AFFECT INTERNAL CONTROLS, INCLUDING ANY CORRECTIVE ACTIONS WITH
REGARD TO SIGNIFICANT DEFICIENCIES AND MATERIAL WEAKNESSES.


 


(DD)                          THE SECTION ENTITLED “MANAGEMENT’S DISCUSSION AND
ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS — CRITICAL ACCOUNTING
POLICIES” SET FORTH IN THE PRELIMINARY OFFERING MEMORANDUM CONTAINED IN THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ACCURATELY AND FULLY
DESCRIBES (I) THE ACCOUNTING POLICIES THAT THE COMPANY BELIEVES ARE THE MOST
IMPORTANT IN THE PORTRAYAL OF THE COMPANY’S FINANCIAL CONDITION AND RESULTS OF
OPERATIONS AND THAT REQUIRE MANAGEMENT’S MOST DIFFICULT, SUBJECTIVE OR COMPLEX
JUDGMENTS; (II) THE JUDGMENTS AND UNCERTAINTIES AFFECTING THE APPLICATION OF
CRITICAL ACCOUNTING POLICIES; AND (III) THE LIKELIHOOD THAT MATERIALLY DIFFERENT
AMOUNTS WOULD BE REPORTED UNDER DIFFERENT CONDITIONS OR USING DIFFERENT
ASSUMPTIONS AND AN EXPLANATION THEREOF.


 


(EE)                            EXCEPT AS DESCRIBED IN EACH OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, SINCE THE DATE OF THE LATEST
AUDITED FINANCIAL STATEMENTS INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, NEITHER THE COMPANY, THE GUARANTORS NOR ANY OF THEIR
RESPECTIVE SUBSIDIARIES HAS (I) SUSTAINED ANY LOSS OR INTERFERENCE WITH ITS
BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED
BY INSURANCE, OR FROM ANY LABOR DISTURBANCE OR DISPUTE OR COURT OR GOVERNMENTAL
ACTION, ORDER OR DECREE, (II) ISSUED OR GRANTED ANY SECURITIES, (III) INCURRED
ANY MATERIAL LIABILITY OR OBLIGATION, DIRECT OR CONTINGENT, OTHER THAN
LIABILITIES AND OBLIGATIONS THAT WERE INCURRED IN THE ORDINARY COURSE OF
BUSINESS, (IV) ENTERED INTO ANY MATERIAL TRANSACTION NOT IN THE ORDINARY COURSE
OF BUSINESS, (V) DECLARED OR PAID

 

--------------------------------------------------------------------------------


 


ANY DIVIDEND ON ITS CAPITAL STOCK, AND (VI) SINCE SUCH DATE, THERE HAS NOT BEEN
ANY CHANGE IN THE CAPITAL STOCK, PARTNERSHIP OR LIMITED LIABILITY INTERESTS, AS
APPLICABLE, OR LONG-TERM DEBT OF THE COMPANY, THE GUARANTORS OR ANY OF THEIR
RESPECTIVE SUBSIDIARIES OR ANY ADVERSE CHANGE, OR ANY DEVELOPMENT INVOLVING A
PROSPECTIVE ADVERSE CHANGE, IN OR AFFECTING THE CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, PROPERTIES, MANAGEMENT,
BUSINESS OR PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, IN
EACH CASE EXCEPT AS COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(FF)                                EXCEPT AS SET FORTH IN THE PRICING
DISCLOSURE PACKAGE, THE COMPANY, THE GUARANTORS AND EACH OF THEIR RESPECTIVE
SUBSIDIARIES HAS GOOD AND MARKETABLE TITLE TO ALL REAL PROPERTIES AND ALL OTHER
PROPERTIES AND ASSETS OWNED BY THEM, IN EACH CASE FREE FROM LIENS, CHARGE,
ENCUMBRANCES AND DEFECTS THAT WOULD MATERIALLY AFFECT THE VALUE THEREOF OR
MATERIALLY INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM, AND THE
COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES HOLD ANY LEASED REAL
OR PERSONAL PROPERTY UNDER VALID AND ENFORCEABLE LEASES WITH NO TERMS OR
PROVISIONS THAT WOULD MATERIALLY INTERFERE WITH THE USE MADE OR TO BE MADE
THEREOF BY THEM.


 


(GG)                          THE COMPANY AND ITS SUBSIDIARIES POSSESS, AND ARE
IN COMPLIANCE WITH THE TERMS OF, ALL CERTIFICATES, AUTHORIZATIONS, FRANCHISES,
LICENSES AND PERMITS (“LICENSES”) NECESSARY OR MATERIAL TO THE CONDUCT OF THE
BUSINESS NOW CONDUCTED OR PROPOSED IN THE PRICING DISCLOSURE PACKAGE TO BE
CONDUCTED BY THEM AND HAVE NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO
THE REVOCATION OR MODIFICATION OF ANY LICENSES THAT, IF DETERMINED ADVERSELY TO
THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE AGGREGATE
HAVE A MATERIAL ADVERSE EFFECT.


 


(HH)                          THE COMPANY AND ITS SUBSIDIARIES OWN, POSSESS OR
CAN ACQUIRE ON REASONABLE TERMS SUFFICIENT TRADEMARKS, TRADE NAMES, PATENT
RIGHTS, COPYRIGHTS, DOMAIN NAMES, LICENSES, APPROVALS, TRADE SECRETS,
INVENTIONS, TECHNOLOGY, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY AND SIMILAR
RIGHTS, INCLUDING REGISTRATIONS AND APPLICATIONS FOR REGISTRATION THEREOF
(COLLECTIVELY, “INTELLECTUAL PROPERTY RIGHTS”) NECESSARY OR MATERIAL TO THE
CONDUCT OF THE BUSINESS NOW CONDUCTED OR PROPOSED IN THE PRICING DISCLOSURE
PACKAGE TO BE CONDUCTED BY THEM, AND THE EXPECTED EXPIRATION OF ANY SUCH
INTELLECTUAL PROPERTY RIGHTS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE A
MATERIAL ADVERSE EFFECT.  EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE
(I) THERE ARE NO RIGHTS OF THIRD PARTIES TO ANY OF THE INTELLECTUAL PROPERTY
RIGHTS OWNED BY THE COMPANY OR ITS SUBSIDIARIES; (II) THERE IS NO MATERIAL
INFRINGEMENT, MISAPPROPRIATION BREACH, DEFAULT OR OTHER VIOLATION, OR THE
OCCURRENCE OF ANY EVENT THAT WITH NOTICE OR THE PASSAGE OF TIME WOULD CONSTITUTE
ANY OF THE FOREGOING, BY THE COMPANY, ITS SUBSIDIARIES OR THIRD PARTIES OF ANY
OF THE INTELLECTUAL PROPERTY RIGHTS OF THE COMPANY OR ITS SUBSIDIARIES;
(III) THERE IS NO PENDING OR THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY
OTHERS CHALLENGING THE COMPANY’S OR ANY SUBSIDIARY’S RIGHTS IN OR TO, OR THE
VIOLATION OF ANY OF THE TERMS OF, ANY OF THEIR INTELLECTUAL PROPERTY RIGHTS, AND
THE COMPANY IS UNAWARE OF ANY FACTS WHICH WOULD FORM A REASONABLE BASIS FOR ANY
SUCH CLAIM; (IV) TO THE KNOWLEDGE OF THE COMPANY THERE IS NO PENDING OR
THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY OTHERS CHALLENGING THE VALIDITY,
ENFORCEABILITY OR SCOPE OF ANY SUCH INTELLECTUAL PROPERTY RIGHTS, AND THE
COMPANY IS UNAWARE OF ANY FACTS WHICH WOULD FORM A REASONABLE BASIS FOR ANY SUCH
CLAIM; (V) THERE IS NO PENDING OR THREATENED ACTION, SUIT, PROCEEDING OR CLAIM
BY OTHERS THAT THE COMPANY OR ANY SUBSIDIARY INFRINGES, MISAPPROPRIATES OR
OTHERWISE VIOLATES OR CONFLICTS WITH ANY INTELLECTUAL PROPERTY RIGHTS OR OTHER
PROPRIETARY RIGHTS OF OTHERS AND THE COMPANY IS UNAWARE OF ANY OTHER FACT WHICH
WOULD FORM A REASONABLE BASIS FOR ANY SUCH

 

--------------------------------------------------------------------------------


 


CLAIM; AND (VI) NONE OF THE INTELLECTUAL PROPERTY RIGHTS USED BY THE COMPANY OR
ITS SUBSIDIARIES IN THEIR BUSINESSES HAS BEEN OBTAINED OR IS BEING USED BY THE
COMPANY OR ITS SUBSIDIARIES IN VIOLATION OF ANY CONTRACTUAL OBLIGATION BINDING
ON THE COMPANY, ANY OF ITS SUBSIDIARIES IN VIOLATION OF THE RIGHTS OF ANY
PERSONS, EXCEPT IN EACH CASE COVERED BY CLAUSES (I) — (VI) SUCH AS WOULD NOT, IF
DETERMINED ADVERSELY TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, INDIVIDUALLY OR
IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(II)                                  EXCEPT AS DISCLOSED IN THE PRICING
DISCLOSURE PACKAGE, THERE ARE NO PENDING ACTIONS, SUITS OR PROCEEDINGS
(INCLUDING ANY INQUIRIES OR INVESTIGATIONS BY ANY COURT OR GOVERNMENTAL AGENCY
OR BODY, DOMESTIC OR FOREIGN) AGAINST OR AFFECTING THE COMPANY, ANY OF ITS
SUBSIDIARIES OR ANY OF THEIR RESPECTIVE PROPERTIES THAT, IF DETERMINED ADVERSELY
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, WOULD INDIVIDUALLY OR IN THE
AGGREGATE HAVE A MATERIAL ADVERSE EFFECT, OR WOULD MATERIALLY AND ADVERSELY
AFFECT THE ABILITY OF THE COMPANY AND THE GUARANTORS TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT, THE INDENTURE OR THE NOTES OR THE CONSUMMATION OF ANY OF
THE TRANSACTIONS CONTEMPLATED HEREBY; AND NO SUCH ACTIONS, SUITS OR PROCEEDINGS
(INCLUDING ANY INQUIRIES OR INVESTIGATIONS BY ANY COURT OR GOVERNMENTAL AGENCY
OR BODY, DOMESTIC OR FOREIGN) ARE, TO THE COMPANY’S AND EACH GUARANTORS’
KNOWLEDGE, THREATENED OR CONTEMPLATED.


 


(JJ)                                  THERE ARE NO CONTRACTS OR OTHER DOCUMENTS
THAT WOULD BE REQUIRED TO BE DESCRIBED IN A REGISTRATION STATEMENT FILED UNDER
THE SECURITIES ACT OR FILED AS EXHIBITS TO A REGISTRATION STATEMENT OF THE
COMPANY PURSUANT TO ITEM 601(10) OF REGULATION S-K THAT HAVE NOT BEEN DESCRIBED
IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.  THE STATEMENTS
MADE IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, INSOFAR AS
THEY PURPORT TO CONSTITUTE SUMMARIES OF THE TERMS OF THE CONTRACTS AND OTHER
DOCUMENTS THAT ARE SO DESCRIBED, CONSTITUTE ACCURATE SUMMARIES OF THE TERMS OF
SUCH CONTRACTS AND DOCUMENTS IN ALL MATERIAL RESPECTS.  NEITHER THE COMPANY, THE
GUARANTORS NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS KNOWLEDGE THAT ANY OTHER
PARTY TO ANY SUCH CONTRACT OR OTHER DOCUMENT HAS ANY INTENTION NOT TO RENDER
FULL PERFORMANCE AS CONTEMPLATED BY THE TERMS THEREOF.


 


(KK)                            THE STATEMENTS MADE IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM UNDER THE CAPTIONS “DESCRIPTION OF THE
NOTES”, INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF THE TERMS OF THE
NOTES, AND “CERTAIN UNITED STATES FEDERAL INCOME TAX CONSIDERATIONS”,
“DESCRIPTION OF CERTAIN OTHER INDEBTEDNESS,” “BUSINESS—SERVICE CONTRACTS” AND
“CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS”, INSOFAR AS THEY PURPORT TO
CONSTITUTE SUMMARIES OF THE TERMS OF STATUTES, RULES OR REGULATIONS, LEGAL OR
GOVERNMENTAL PROCEEDINGS OR CONTRACTS AND OTHER DOCUMENTS, CONSTITUTE ACCURATE
SUMMARIES OF THE TERMS OF SUCH STATUTES, RULES AND REGULATIONS, LEGAL AND
GOVERNMENTAL PROCEEDINGS AND CONTRACTS AND OTHER DOCUMENTS IN ALL MATERIAL
RESPECTS.


 


(LL)                                  THE COMPANY, THE GUARANTORS AND EACH OF
THEIR RESPECTIVE SUBSIDIARIES ARE INSURED BY INSURERS WITH APPROPRIATELY RATED
CLAIMS PAYING ABILITIES AGAINST SUCH LOSSES AND RISKS AND IN SUCH AMOUNTS AS ARE
PRUDENT AND CUSTOMARY FOR THE BUSINESSES IN WHICH THEY ARE ENGAGED; ALL POLICIES
OF INSURANCE INSURING THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES OR THEIR RESPECTIVE BUSINESSES, ASSETS, EMPLOYEES, OFFICERS AND
DIRECTORS ARE IN FULL FORCE AND EFFECT; THE COMPANY, THE GUARANTORS AND EACH OF
THEIR RESPECTIVE SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES
AND INSTRUMENTS IN ALL MATERIAL RESPECTS; AND THERE ARE NO MATERIAL CLAIMS BY
THE COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES UNDER

 

--------------------------------------------------------------------------------


 


ANY SUCH POLICY OR INSTRUMENT AS TO WHICH ANY INSURANCE COMPANY IS DENYING
LIABILITY OR DEFENDING UNDER A RESERVATION OF RIGHTS CLAUSE; NEITHER THE
COMPANY, THE GUARANTORS NOR ANY SUCH SUBSIDIARY HAS BEEN REFUSED ANY INSURANCE
COVERAGE SOUGHT OR APPLIED FOR; NEITHER THE COMPANY, THE GUARANTORS NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(MM)                      NO RELATIONSHIP, DIRECT OR INDIRECT, THAT WOULD BE
REQUIRED TO BE DESCRIBED IN A REGISTRATION STATEMENT OF THE COMPANY PURSUANT TO
ITEM 404 OF REGULATION S-K, EXISTS BETWEEN OR AMONG THE COMPANY OR ANY GUARANTOR
AND THEIR RESPECTIVE SUBSIDIARIES, ON THE ONE HAND, AND THE DIRECTORS, OFFICERS,
STOCKHOLDERS, CUSTOMERS OR SUPPLIERS OF THE COMPANY OR ANY GUARANTOR AND THEIR
RESPECTIVE SUBSIDIARIES, ON THE OTHER HAND, THAT HAS NOT BEEN DESCRIBED IN THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


 


(NN)                          NO LABOR DISPUTE WITH THE EMPLOYEES OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY OR ANY
GUARANTOR, IS IMMINENT THAT COULD HAVE A MATERIAL ADVERSE EFFECT.


 


(OO)                          NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
(I) IS IN VIOLATION OF ITS RESPECTIVE CHARTER OR BY-LAWS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS), (II) IN DEFAULT (OR WITH THE GIVING OF NOTICE OR
LAPSE OF TIME WOULD BE IN DEFAULT) UNDER ANY EXISTING OBLIGATION, AGREEMENT,
COVENANT OR CONDITION CONTAINED IN ANY INDENTURE, LOAN AGREEMENT, MORTGAGE,
LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH ANY OF THEM IS A PARTY OR BY
WHICH ANY OF THEM IS BOUND OR TO WHICH ANY OF THE PROPERTIES OR ASSETS OF ANY OF
THEM IS SUBJECT, OR (III) IS IN VIOLATION OF ANY STATUTE OR ANY ORDER, RULE OR
REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING JURISDICTION OVER
IT OR ITS PROPERTY OR ASSETS OR HAS FAILED TO OBTAIN ANY LICENSE, PERMIT,
CERTIFICATE, FRANCHISE OR OTHER GOVERNMENTAL AUTHORIZATION OR PERMIT NECESSARY
TO THE OWNERSHIP OF ITS PROPERTY OR TO THE CONDUCT OF ITS BUSINESS, EXCEPT IN
THE CASE OF CLAUSES (II) AND (III), TO THE EXTENT ANY SUCH CONFLICT, BREACH,
VIOLATION OR DEFAULT COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.


 


(PP)                          EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE
PACKAGE, (A)(I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN VIOLATION
OF, OR HAS ANY LIABILITY UNDER, ANY FEDERAL, STATE, LOCAL OR NON-U.S. STATUTE,
LAW, RULE, REGULATION, ORDINANCE, CODE, OTHER REQUIREMENT OR RULE OF LAW
(INCLUDING COMMON LAW), OR DECISION OR ORDER OF ANY DOMESTIC OR FOREIGN
GOVERNMENTAL AGENCY, GOVERNMENTAL BODY OR COURT, RELATING TO POLLUTION, TO THE
USE, HANDLING, TRANSPORTATION, TREATMENT, STORAGE, DISCHARGE, DISPOSAL OR
RELEASE OF HAZARDOUS SUBSTANCES, TO THE PROTECTION OR RESTORATION OF THE
ENVIRONMENT OR NATURAL RESOURCES (INCLUDING BIOTA), TO HEALTH AND SAFETY
INCLUDING AS SUCH RELATES TO EXPOSURE TO HAZARDOUS SUBSTANCES, AND TO NATURAL
RESOURCE DAMAGES (COLLECTIVELY, “ENVIRONMENTAL LAWS”), (II) NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES OWNS, OCCUPIES, OPERATES OR USES ANY REAL PROPERTY
CONTAMINATED WITH HAZARDOUS SUBSTANCES, (III) NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS CONDUCTING OR FUNDING ANY INVESTIGATION, REMEDIATION, REMEDIAL
ACTION OR MONITORING OF ACTUAL OR SUSPECTED HAZARDOUS SUBSTANCES IN THE
ENVIRONMENT, (IV) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS LIABLE OR
ALLEGEDLY LIABLE FOR ANY RELEASE OR THREATENED RELEASE OF HAZARDOUS SUBSTANCES,
INCLUDING AT ANY OFF-SITE TREATMENT, STORAGE OR DISPOSAL SITE, (V) NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES IS SUBJECT TO ANY

 

--------------------------------------------------------------------------------


 


CLAIM BY ANY GOVERNMENTAL AGENCY OR GOVERNMENTAL BODY OR PERSON RELATING TO
ENVIRONMENTAL LAWS OR HAZARDOUS SUBSTANCES, AND (VI) THE COMPANY AND ITS
SUBSIDIARIES HAVE RECEIVED AND ARE IN COMPLIANCE WITH ALL, AND HAVE NO LIABILITY
UNDER ANY, PERMITS, LICENSES, AUTHORIZATIONS, IDENTIFICATION NUMBERS OR OTHER
APPROVALS REQUIRED UNDER APPLICABLE ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES, EXCEPT IN EACH CASE COVERED BY CLAUSES (I) — (VI) SUCH AS
WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE HAVE A MATERIAL ADVERSE EFFECT;
(B) TO THE KNOWLEDGE OF THE COMPANY THERE ARE NO FACTS OR CIRCUMSTANCES THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN A VIOLATION OF, LIABILITY UNDER, OR
CLAIM PURSUANT TO ANY ENVIRONMENTAL LAW THAT WOULD HAVE A MATERIAL ADVERSE
EFFECT; (C) TO THE KNOWLEDGE OF THE COMPANY THERE ARE NO REQUIREMENTS PROPOSED
FOR ADOPTION OR IMPLEMENTATION UNDER ANY ENVIRONMENTAL LAW THAT WOULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (D) IN THE ORDINARY COURSE OF
ITS BUSINESS, THE COMPANY PERIODICALLY EVALUATES THE EFFECT, INCLUDING
ASSOCIATED COSTS AND LIABILITIES, OF ENVIRONMENTAL LAWS ON THE BUSINESS,
PROPERTIES, RESULTS OF OPERATIONS AND FINANCIAL CONDITION OF IT AND ITS
SUBSIDIARIES, AND, ON THE BASIS OF SUCH EVALUATION, THE COMPANY HAS REASONABLY
CONCLUDED THAT SUCH ENVIRONMENTAL LAWS WILL NOT, SINGLY OR IN THE AGGREGATE,
HAVE A MATERIAL ADVERSE EFFECT.  FOR PURPOSES OF THIS SUBSECTION “HAZARDOUS
SUBSTANCES” MEANS (A) PETROLEUM AND PETROLEUM PRODUCTS, BY-PRODUCTS OR BREAKDOWN
PRODUCTS, RADIOACTIVE MATERIALS, ASBESTOS-CONTAINING MATERIALS, POLYCHLORINATED
BIPHENYLS AND MOLD, AND (B) ANY OTHER CHEMICAL, MATERIAL OR SUBSTANCE DEFINED OR
REGULATED AS TOXIC OR HAZARDOUS OR AS A POLLUTANT, CONTAMINANT OR WASTE UNDER
ENVIRONMENTAL LAWS.


 


(QQ)                          THE COMPANY, THE GUARANTORS AND EACH OF THEIR
RESPECTIVE SUBSIDIARIES HAVE FILED ALL MATERIAL FEDERAL, STATE, LOCAL AND
NON-U.S. TAX RETURNS THAT ARE REQUIRED TO BE FILED OR HAVE REQUESTED EXTENSIONS
THEREOF; AND THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE SUBSIDIARIES HAVE
PAID ALL TAXES (INCLUDING ANY ASSESSMENTS, FINES OR PENALTIES) REQUIRED TO BE
PAID BY THEM, EXCEPT FOR ANY SUCH TAXES, ASSESSMENTS, FINES OR PENALTIES
CURRENTLY BEING CONTESTED IN GOOD FAITH AND FOR WHICH FULL AND ADEQUATE RESERVES
HAVE BEEN PROVIDED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING
PRINCIPALS.


 


(RR)                                THE COMPANY IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL PRESENTLY APPLICABLE PROVISIONS OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED, INCLUDING THE REGULATIONS AND PUBLISHED
INTERPRETATIONS THEREUNDER (“ERISA”); NO “REPORTABLE EVENT” (AS DEFINED IN
ERISA) HAS OCCURRED WITH RESPECT TO ANY “PENSION PLAN” (AS DEFINED IN ERISA) FOR
WHICH THE COMPANY OR ANY SUBSIDIARY WOULD HAVE ANY LIABILITY; NEITHER THE
COMPANY NOR ANY SUBSIDIARY HAS INCURRED OR EXPECTS TO INCUR LIABILITY UNDER
(I) TITLE IV OF ERISA WITH RESPECT TO TERMINATION OF, OR WITHDRAWAL FROM, ANY
“PENSION PLAN” OR (II) SECTIONS 412 OR 4971 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, INCLUDING THE REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER (THE “CODE”); AND EACH “PENSION PLAN” FOR WHICH THE COMPANY OR ANY
SUBSIDIARY WOULD HAVE ANY LIABILITY THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE IS SO QUALIFIED IN ALL MATERIAL RESPECTS AND NOTHING
HAS OCCURRED, WHETHER BY ACTION OR BY FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS
OF SUCH QUALIFICATION.


 


(SS)                            THE COMPANY, THE GUARANTORS AND THEIR RESPECTIVE
SUBSIDIARIES ARE IN COMPLIANCE IN ALL RESPECTS WITH ALL APPLICABLE PROVISIONS OF
THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970, AS AMENDED, INCLUDING ALL
APPLICABLE REGULATIONS THEREUNDER, EXCEPT FOR SUCH NONCOMPLIANCE AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.

 

--------------------------------------------------------------------------------


 


(TT)                                NO SUBSIDIARY OF THE COMPANY IS CURRENTLY
PROHIBITED, DIRECTLY OR INDIRECTLY, UNDER ANY AGREEMENT OR OTHER INSTRUMENT TO
WHICH IT IS A PARTY OR IS SUBJECT, FROM PAYING ANY DIVIDENDS TO THE COMPANY,
FROM MAKING ANY OTHER DISTRIBUTION ON SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK,
FROM REPAYING TO THE COMPANY ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE
COMPANY OR FROM TRANSFERRING ANY OF SUCH SUBSIDIARY’S PROPERTIES OR ASSETS TO
THE COMPANY OR ANY OTHER SUBSIDIARY OF THE COMPANY.


 


(UU)                          ANY THIRD-PARTY STATISTICAL AND MARKET-RELATED
DATA INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM AND
THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES
INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ARE BASED
ON OR DERIVED FROM SOURCES THAT THE COMPANY BELIEVES TO BE RELIABLE AND
ACCURATE.


 


(VV)                          NEITHER THE COMPANY, THE GUARANTORS NOR ANY OF
THEIR RESPECTIVE SUBSIDIARIES IS, AND AFTER GIVING EFFECT TO THE OFFER AND SALE
OF THE NOTES AND THE APPLICATION OF THE PROCEEDS THEREFROM AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM WILL BE, AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY AN
“INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
AS AMENDED, AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER.


 


(WW)                      IMMEDIATELY AFTER THE CONSUMMATION OF THE
TRANSACTIONS, THE COMPANY WILL BE SOLVENT.  AS USED IN THIS PARAGRAPH, THE TERM
“SOLVENT” MEANS, WITH RESPECT TO A PARTICULAR DATE, THAT ON SUCH DATE (I) THE
PRESENT FAIR MARKET VALUE (OR PRESENT FAIR SALEABLE VALUE) OF THE ASSETS OF THE
COMPANY ARE NOT LESS THAN THE TOTAL AMOUNT REQUIRED TO PAY THE PROBABLE
LIABILITIES OF THE ISSUERS ON THEIR TOTAL EXISTING DEBTS AND LIABILITIES
(INCLUDING CONTINGENT LIABILITIES) AS THEY BECOME ABSOLUTE AND MATURED, (II) THE
COMPANY IS ABLE TO REALIZE UPON ITS ASSETS AND PAY ITS DEBTS AND OTHER
LIABILITIES, CONTINGENT OBLIGATIONS AND COMMITMENTS AS THEY MATURE AND BECOME
DUE IN THE NORMAL COURSE OF BUSINESS, (III) ASSUMING THE SALE OF THE NOTES AS
CONTEMPLATED BY THIS AGREEMENT, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM, THE COMPANY IS NOT INCURRING DEBTS OR LIABILITIES BEYOND ITS ABILITY
TO PAY AS SUCH DEBTS AND LIABILITIES MATURE, (IV) THE COMPANY IS NOT ENGAGED IN
ANY BUSINESS OR TRANSACTION, AND IS NOT ABOUT TO ENGAGE IN ANY BUSINESS OR
TRANSACTION, FOR WHICH ITS PROPERTY WOULD CONSTITUTE UNREASONABLY SMALL CAPITAL
AFTER GIVING DUE CONSIDERATION TO THE PREVAILING PRACTICE IN THE INDUSTRY IN
WHICH THE COMPANY IS ENGAGED, AND (V) THE COMPANY IS NOT A DEFENDANT IN ANY
CIVIL ACTION THAT WOULD RESULT IN A JUDGMENT THAT THE COMPANY IS OR WOULD BECOME
UNABLE TO SATISFY. IN COMPUTING THE AMOUNT OF SUCH CONTINGENT LIABILITIES AT ANY
TIME, IT IS INTENDED THAT SUCH LIABILITIES WILL BE COMPUTED AT THE AMOUNT THAT,
IN THE LIGHT OF ALL THE FACTS AND CIRCUMSTANCES EXISTING AT SUCH TIME,
REPRESENTS THE AMOUNT THAT CAN REASONABLY BE EXPECTED TO BECOME AN ACTUAL OR
MATURED LIABILITY.


 


(XX)                              THE STATEMENTS SET FORTH IN EACH OF THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM UNDER THE CAPTION
“DESCRIPTION OF THE NOTES,” INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF
THE TERMS OF THE NOTES AND THE GUARANTEES AND UNDER THE CAPTIONS “CERTAIN UNITED
STATES FEDERAL TAX CONSIDERATIONS,” “CERTAIN RELATIONSHIPS AND RELATED
TRANSACTIONS,” “DESCRIPTION OF INDEBTEDNESS” AND “PLAN OF DISTRIBUTION”, INSOFAR
AS THEY PURPORT TO SUMMARIZE THE PROVISIONS OF THE LAWS AND DOCUMENTS REFERRED
TO THEREIN (AND, IN THE CASE OF “CERTAIN UNITED STATES FEDERAL TAX
CONSIDERATIONS,” TO MAKE LEGAL CONCLUSIONS), ARE ACCURATE SUMMARIES IN ALL
MATERIAL RESPECTS.

 

--------------------------------------------------------------------------------


 


(YY)                          EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE, THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS BETWEEN THE
COMPANY, ANY GUARANTOR AND ANY PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE
THE COMPANY OR ANY GUARANTOR TO FILE A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT WITH RESPECT TO ANY SECURITIES OF THE COMPANY OR ANY GUARANTOR
(OTHER THAN THE REGISTRATION RIGHTS AGREEMENT) OWNED OR TO BE OWNED BY SUCH
PERSON OR TO REQUIRE THE COMPANY OR ANY GUARANTOR TO INCLUDE SUCH SECURITIES IN
THE SECURITIES REGISTERED PURSUANT TO THE REGISTRATION RIGHTS AGREEMENT OR IN
ANY SECURITIES BEING REGISTERED PURSUANT TO ANY OTHER REGISTRATION STATEMENT
FILED BY THE COMPANY OR ANY GUARANTOR UNDER THE SECURITIES ACT.


 


(ZZ)                              EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE
PACKAGE, THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS BETWEEN THE
COMPANY AND ANY PERSON THAT WOULD GIVE RISE TO A VALID CLAIM AGAINST THE COMPANY
OR ANY OF THE INITIAL PURCHASERS FOR A BROKERAGE COMMISSION, FINDER’S FEE OR
OTHER LIKE PAYMENT IN CONNECTION WITH THIS OFFERING.


 


(AAA)                      NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE USE OF THE PROCEEDS FROM THE SALE
OF THE NOTES), WILL VIOLATE OR RESULT IN A VIOLATION OF SECTION 7 OF THE
EXCHANGE ACT, OR ANY REGULATION PROMULGATED THEREUNDER, INCLUDING, WITHOUT
LIMITATION, REGULATIONS T, U AND X OF THE BOARD OF GOVERNORS OF THE FEDERAL
RESERVE SYSTEM.


 


(BBB)                   THE COMPANY AND ITS AFFILIATES HAVE NOT TAKEN, DIRECTLY
OR INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT COULD
REASONABLY BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION
OF THE PRICE OF ANY SECURITY OF THE COMPANY OR THE GUARANTORS IN CONNECTION WITH
THE OFFERING OF THE NOTES.


 


(CCC)                      THE COMPANY HAS NOT TAKEN ANY ACTION OR OMITTED TO
TAKE ANY ACTION (SUCH AS ISSUING ANY PRESS RELEASE RELATING TO ANY NOTES WITHOUT
AN APPROPRIATE LEGEND) WHICH MAY RESULT IN THE LOSS BY ANY OF THE INITIAL
PURCHASERS OF THE ABILITY TO RELY ON ANY STABILIZATION SAFE HARBOR PROVIDED BY
THE FINANCIAL SERVICES AUTHORITY UNDER THE FINANCIAL SERVICES AND MARKETS ACT
2000 (THE “FSMA”).


 


(DDD)                   NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS IN
VIOLATION OF OR HAS RECEIVED NOTICE OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL
OR STATE LAW RELATING TO DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF
EMPLOYEES, NOR ANY APPLICABLE FEDERAL OR STATE WAGE AND HOUR LAWS, NOR ANY STATE
LAW PRECLUDING THE DENIAL OF CREDIT DUE TO THE NEIGHBORHOOD IN WHICH A PROPERTY
IS SITUATED, THE VIOLATION OF ANY OF WHICH COULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE AFFECT.


 


(EEE)                      NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR,
TO THE BEST KNOWLEDGE OF THE COMPANY AND THE GUARANTORS, ANY DIRECTOR, OFFICER,
AGENT, EMPLOYEE OR OTHER PERSON ASSOCIATED WITH OR ACTING ON BEHALF OF THE
COMPANY, THE GUARANTORS OR ANY OF THEIR RESPECTIVE SUBSIDIARIES HAS (I) USED ANY
CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT, ENTERTAINMENT OR OTHER
UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY; (II) MADE ANY DIRECT OR
INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC GOVERNMENT OFFICIAL OR
EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN VIOLATION OF ANY
PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR (IV) MADE ANY BRIBE,
REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER UNLAWFUL PAYMENT.

 

--------------------------------------------------------------------------------


 


(FFF)                            THE OPERATIONS OF THE COMPANY AND ITS
SUBSIDIARIES ARE AND HAVE BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE WITH
APPLICABLE FINANCIAL RECORDKEEPING AND REPORTING REQUIREMENTS AND THE MONEY
LAUNDERING STATUTES AND THE RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR
SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY
ANY GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY,
AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO THE MONEY LAUNDERING LAWS IS PENDING OR, TO THE
BEST KNOWLEDGE OF THE COMPANY, THREATENED.


 


(GGG)                   NONE OF THE COMPANY, ANY OF ITS SUBSIDIARIES OR, TO THE
KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY U.S.
SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
DEPARTMENT OF THE TREASURY (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR
INDIRECTLY USE THE PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE
MAKE AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER
PERSON OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON
CURRENTLY SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.


 


(HHH)                   ANY CERTIFICATE SIGNED BY ANY OFFICER OF THE COMPANY OR
THE GUARANTOR AND DELIVERED TO THE REPRESENTATIVES OR COUNSEL FOR THE INITIAL
PURCHASERS IN CONNECTION WITH THE OFFERING OF THE NOTES SHALL BE DEEMED A
REPRESENTATION AND WARRANTY BY THE COMPANY OR SUCH GUARANTOR, JOINTLY AND
SEVERALLY, AS TO MATTERS COVERED THEREBY, TO EACH INITIAL PURCHASER.


 


3.                                       PURCHASE OF THE NOTES BY THE INITIAL
PURCHASERS, AGREEMENTS TO SELL, PURCHASE AND RESELL.  (A) THE COMPANY AND THE
GUARANTORS, JOINTLY AND SEVERALLY HEREBY AGREE, ON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS OF THE INITIAL PURCHASERS
CONTAINED HEREIN AND SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN,
TO ISSUE AND SELL TO THE INITIAL PURCHASERS AND, UPON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND THE GUARANTORS
HEREIN CONTAINED AND SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH INITIAL PURCHASER AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE
COMPANY, AT A PURCHASE PRICE OF 94.759% OF THE PRINCIPAL AMOUNT THEREOF, THE
PRINCIPAL AMOUNT OF NOTES SET FORTH OPPOSITE THE NAME OF SUCH INITIAL PURCHASER
IN SCHEDULE I HERETO.  THE COMPANY AND THE GUARANTORS SHALL NOT BE OBLIGATED TO
DELIVER ANY OF THE SECURITIES TO BE DELIVERED HEREUNDER EXCEPT UPON PAYMENT FOR
ALL OF THE SECURITIES TO BE PURCHASED AS PROVIDED HEREIN.


 


(B)                                 EACH OF THE INITIAL PURCHASERS, SEVERALLY
AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT IT WILL
OFFER THE NOTES FOR SALE UPON THE TERMS AND CONDITIONS SET FORTH IN THIS
AGREEMENT AND IN THE PRICING DISCLOSURE PACKAGE.  EACH OF THE INITIAL
PURCHASERS, SEVERALLY AND NOT JOINTLY, HEREBY REPRESENTS AND WARRANTS TO, AND
AGREES WITH, THE COMPANY, ON THE BASIS OF THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY AND THE GUARANTORS, THAT SUCH INITIAL PURCHASER:
(I) IS A QIB WITH SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS
MATTERS AS ARE NECESSARY IN ORDER TO EVALUATE THE MERITS AND RISKS OF AN
INVESTMENT IN THE NOTES; (II) IS PURCHASING THE NOTES PURSUANT TO A PRIVATE SALE
EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT; (III) IN CONNECTION WITH THE
EXEMPT RESALES, WILL SOLICIT OFFERS TO BUY THE NOTES ONLY FROM, AND WILL OFFER
TO SELL THE NOTES ONLY TO, THE ELIGIBLE PURCHASERS IN ACCORDANCE WITH THIS
AGREEMENT AND ON THE TERMS CONTEMPLATED BY THE PRICING DISCLOSURE PACKAGE; AND
(IV) WILL NOT OFFER OR SELL THE NOTES, NOR HAS IT OFFERED OR SOLD THE NOTES BY,
OR OTHERWISE ENGAGED IN, ANY FORM

 

--------------------------------------------------------------------------------


 


OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION
D, INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER
COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE, OR SIMILAR MEDIUM OR
BROADCAST OVER TELEVISION OR RADIO, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING) AND WILL
NOT ENGAGE IN ANY DIRECTED SELLING EFFORTS WITHIN THE MEANING OF RULE 902 UNDER
THE SECURITIES ACT, IN CONNECTION WITH THE OFFERING OF THE NOTES.  THE INITIAL
PURCHASERS HAVE ADVISED THE COMPANY THAT THEY WILL OFFER THE NOTES TO ELIGIBLE
PURCHASERS AT A PRICE INITIALLY EQUAL TO 97.009% OF THE PRINCIPAL AMOUNT
THEREOF, PLUS ACCRUED INTEREST, IF ANY, FROM APRIL 27, 2010.  SUCH PRICE MAY BE
CHANGED BY THE INITIAL PURCHASERS AT ANY TIME WITHOUT NOTICE.


 


(C)                                  THE INITIAL PURCHASERS HAVE NOT NOR, PRIOR
TO THE LATER TO OCCUR OF (A) THE CLOSING DATE AND (B) COMPLETION OF THE
DISTRIBUTION OF THE NOTES, WILL NOT, USE, AUTHORIZE USE OF, REFER TO OR
DISTRIBUTE ANY MATERIAL IN CONNECTION WITH THE OFFERING AND SALE OF THE NOTES
OTHER THAN (I) THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE, THE OFFERING MEMORANDUM, (II) ANY WRITTEN COMMUNICATION THAT CONTAINS
NO “ISSUER INFORMATION” (AS DEFINED IN RULE 433(H)(2) UNDER THE ACT) THAT WAS
NOT INCLUDED (INCLUDING THROUGH INCORPORATION BY REFERENCE) IN THE PRELIMINARY
OFFERING MEMORANDUM OR ANY FREE WRITING OFFERING DOCUMENT LISTED ON SCHEDULE IV
HERETO, (III) THE FREE WRITING OFFERING DOCUMENTS LISTED ON SCHEDULE IV HERETO,
(IV) ANY WRITTEN COMMUNICATION PREPARED BY SUCH INITIAL PURCHASER AND APPROVED
BY THE COMPANY IN WRITING, OR (V) ANY WRITTEN COMMUNICATION RELATING TO OR THAT
CONTAINS THE PRELIMINARY OR FINAL TERMS OF THE NOTES OR THEIR OFFERING AND/OR
OTHER INFORMATION THAT WAS INCLUDED (INCLUDING THROUGH INCORPORATION BY
REFERENCE) IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM.


 


(D)                                 EACH OF THE INITIAL PURCHASERS HEREBY
ACKNOWLEDGES THAT UPON ORIGINAL ISSUANCE THEREOF, AND UNTIL SUCH TIME AS THE
SAME IS NO LONGER REQUIRED UNDER THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT, THE NOTES (AND ALL SECURITIES ISSUED IN EXCHANGE THEREFORE OR IN
SUBSTITUTION THEREOF) SHALL BEAR LEGENDS SUBSTANTIALLY IN THE FORMS AS SET FORTH
IN THE “NOTICE TO INVESTORS” SECTION OF THE PRICING DISCLOSURE PACKAGE AND
OFFERING MEMORANDUM (ALONG WITH SUCH OTHER LEGENDS AS THE COMPANY AND ITS
COUNSEL DEEM NECESSARY).


 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c) through 7(f) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 


4.                                       DELIVERY OF THE NOTES AND PAYMENT
THEREFOR.  DELIVERY TO THE INITIAL PURCHASERS OF AND PAYMENT FOR THE NOTES SHALL
BE MADE AT THE OFFICE OF LATHAM & WATKINS LLP, AT 10:00 A.M., NEW YORK CITY
TIME, ON APRIL 27, 2010 (THE “CLOSING DATE”).  THE PLACE OF CLOSING FOR THE
NOTES AND THE CLOSING DATE MAY BE VARIED BY AGREEMENT BETWEEN THE INITIAL
PURCHASERS AND THE COMPANY.


 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC.  The Notes will

 

--------------------------------------------------------------------------------


 

be evidenced by one or more global securities in definitive form (the “Global
Notes”) and will be registered in the name of Cede & Co. as nominee of DTC.  The
Notes to be delivered to the Initial Purchasers shall be made available to the
Initial Purchasers in New York City for inspection and packaging not later than
10:00 a.m., New York City time, on the business day next preceding the Closing
Date.

 


5.                                       AGREEMENTS OF THE COMPANY AND THE
GUARANTORS.  THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREE WITH
EACH OF THE INITIAL PURCHASERS AS FOLLOWS:


 


(A)                                  THE COMPANY AND THE GUARANTORS WILL FURNISH
TO THE INITIAL PURCHASERS, WITHOUT CHARGE, WITHIN ONE BUSINESS DAY OF THE DATE
OF THE OFFERING MEMORANDUM, SUCH NUMBER OF COPIES OF THE OFFERING MEMORANDUM AS
MAY THEN BE AMENDED OR SUPPLEMENTED AS THEY MAY REASONABLY REQUEST.


 


(B)                                 THE COMPANY AND THE GUARANTORS WILL PREPARE
THE OFFERING MEMORANDUM IN A FORM APPROVED BY THE INITIAL PURCHASERS AND WILL
NOT MAKE ANY AMENDMENT OR SUPPLEMENT TO THE PRICING DISCLOSURE PACKAGE OR TO THE
OFFERING MEMORANDUM OF WHICH THE INITIAL PURCHASERS SHALL NOT PREVIOUSLY HAVE
BEEN ADVISED OR TO WHICH THEY SHALL REASONABLY OBJECT AFTER BEING SO ADVISED.


 


(C)                                  THE COMPANY AND EACH OF THE GUARANTORS
CONSENTS TO THE USE OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM BY THE INITIAL PURCHASERS IN ACCORDANCE WITH THE SECURITIES OR BLUE
SKY LAWS OF THE JURISDICTIONS IN WHICH THE NOTES ARE OFFERED BY THE INITIAL
PURCHASERS AND BY ALL DEALERS TO WHOM NOTES MAY BE SOLD, IN CONNECTION WITH THE
OFFERING AND SALE OF THE NOTES.


 


(D)                                 IF, AT ANY TIME PRIOR TO COMPLETION OF THE
DISTRIBUTION OF THE NOTES BY THE INITIAL PURCHASERS TO ELIGIBLE PURCHASERS, ANY
EVENT OCCURS OR INFORMATION BECOMES KNOWN THAT, IN THE JUDGMENT OF THE COMPANY
OR ANY OF THE GUARANTORS OR IN THE OPINION OF COUNSEL FOR THE INITIAL
PURCHASERS, SHOULD BE SET FORTH IN THE PRICING DISCLOSURE PACKAGE OR THE
OFFERING MEMORANDUM SO THAT THE PRICING DISCLOSURE PACKAGE OR THE OFFERING
MEMORANDUM, AS THEN AMENDED OR SUPPLEMENTED, DOES NOT INCLUDE ANY UNTRUE
STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER
TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING, OR IF IT IS NECESSARY TO SUPPLEMENT OR AMEND THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM IN ORDER TO COMPLY WITH
ANY LAW, THE COMPANY AND THE GUARANTORS WILL FORTHWITH PREPARE AN APPROPRIATE
SUPPLEMENT OR AMENDMENT THERETO, AND WILL EXPEDITIOUSLY FURNISH TO THE INITIAL
PURCHASERS AND DEALERS A REASONABLE NUMBER OF COPIES THEREOF.


 


(E)                                  NONE OF THE COMPANY NOR ANY GUARANTOR WILL
MAKE ANY OFFER TO SELL OR SOLICITATION OF AN OFFER TO BUY THE NOTES THAT WOULD
CONSTITUTE A FREE WRITING OFFERING DOCUMENT WITHOUT THE PRIOR CONSENT OF THE
REPRESENTATIVES, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED. 
IF AT ANY TIME FOLLOWING ISSUANCE OF A FREE WRITING OFFERING DOCUMENT ANY EVENT
OCCURRED OR OCCURS AS A RESULT OF WHICH SUCH FREE WRITING OFFERING DOCUMENT
CONFLICTS WITH THE INFORMATION IN THE PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR, WHEN TAKEN TOGETHER
WITH THE INFORMATION IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, INCLUDES

 

--------------------------------------------------------------------------------


 


AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES THEN PREVAILING, NOT MISLEADING, AS PROMPTLY AS PRACTICABLE AFTER
BECOMING AWARE THEREOF, THE COMPANY WILL GIVE NOTICE THEREOF TO THE INITIAL
PURCHASERS THROUGH THE REPRESENTATIVES AND, IF REQUESTED BY THE REPRESENTATIVES,
WILL PREPARE AND FURNISH WITHOUT CHARGE TO EACH INITIAL PURCHASER A FREE WRITING
OFFERING DOCUMENT OR OTHER DOCUMENT WHICH WILL CORRECT SUCH CONFLICT, STATEMENT
OR OMISSION.


 


(F)                                    PROMPTLY FROM TIME TO TIME TO TAKE SUCH
ACTION AS THE INITIAL PURCHASERS MAY REASONABLY REQUEST TO QUALIFY THE NOTES FOR
OFFERING AND SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS
THE INITIAL PURCHASERS MAY REQUEST AND TO COMPLY WITH SUCH LAWS SO AS TO PERMIT
THE CONTINUANCE OF SALES AND DEALINGS THEREIN IN SUCH JURISDICTIONS FOR AS LONG
AS MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION OF THE NOTES; PROVIDED THAT IN
CONNECTION THEREWITH THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY AS A
FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE
REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
SUCH JURISDICTION, OR (III) SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION IN
WHICH IT WOULD NOT OTHERWISE BE SUBJECT.


 


(G)                                 FOR A PERIOD COMMENCING ON THE DATE HEREOF
AND ENDING ON THE 180TH DAY AFTER THE DATE OF THE OFFERING MEMORANDUM, THE
COMPANY AND THE GUARANTORS AGREE NOT TO, DIRECTLY OR INDIRECTLY, (I) OFFER FOR
SALE, SELL, OR OTHERWISE DISPOSE OF (OR ENTER INTO ANY TRANSACTION OR DEVICE
THAT IS DESIGNED TO, OR WOULD BE EXPECTED TO, RESULT IN THE DISPOSITION BY ANY
PERSON AT ANY TIME IN THE FUTURE OF) ANY DEBT SECURITIES OF THE COMPANY
SUBSTANTIALLY SIMILAR TO THE NOTES OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SUCH DEBT SECURITIES OF THE COMPANY, OR SELL OR GRANT OPTIONS,
RIGHTS OR WARRANTS WITH RESPECT TO SUCH DEBT SECURITIES OF THE COMPANY OR
SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR SUCH DEBT SECURITIES OF THE
COMPANY, (II) ENTER INTO ANY SWAP OR OTHER DERIVATIVES TRANSACTION THAT
TRANSFERS TO ANOTHER, IN WHOLE OR IN PART, ANY OF THE ECONOMIC BENEFITS OR RISKS
OF OWNERSHIP OF SUCH DEBT SECURITIES OF THE COMPANY, WHETHER ANY SUCH
TRANSACTION DESCRIBED IN CLAUSE (I) OR (II) ABOVE IS TO BE SETTLED BY DELIVERY
OF DEBT SECURITIES OF THE COMPANY OR OTHER SECURITIES, IN CASH OR OTHERWISE,
(III) FILE OR CAUSE TO BE FILED A REGISTRATION STATEMENT, INCLUDING ANY
AMENDMENTS, WITH RESPECT TO THE REGISTRATION OF DEBT SECURITIES OF THE COMPANY
SUBSTANTIALLY SIMILAR TO THE NOTES OR SECURITIES CONVERTIBLE, EXERCISABLE OR
EXCHANGEABLE INTO DEBT SECURITIES OF THE COMPANY, OR (IV) PUBLICLY ANNOUNCE AN
OFFERING OF ANY DEBT SECURITIES OF THE COMPANY SUBSTANTIALLY SIMILAR TO THE
NOTES OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO SUCH DEBT SECURITIES, IN
EACH CASE WITHOUT THE PRIOR WRITTEN CONSENT OF BARCLAYS CAPITAL INC., ON BEHALF
OF THE INITIAL PURCHASERS, EXCEPT IN EXCHANGE FOR THE EXCHANGE NOTES AND THE
EXCHANGE GUARANTEES IN CONNECTION WITH THE EXCHANGE OFFER.


 


(H)                                 SO LONG AS ANY OF THE NOTES ARE OUTSTANDING,
THE COMPANY AND THE GUARANTORS WILL, FURNISH AT THEIR EXPENSE TO THE INITIAL
PURCHASERS, AND, UPON REQUEST, TO THE HOLDERS OF THE NOTES AND PROSPECTIVE
PURCHASERS OF THE NOTES THE INFORMATION REQUIRED BY RULE 144A(D)(4) UNDER THE
SECURITIES ACT (IF ANY).


 


(I)                                     THE COMPANY AND THE GUARANTORS WILL
APPLY THE NET PROCEEDS FROM THE SALE OF THE NOTES TO BE SOLD BY IT HEREUNDER
SUBSTANTIALLY IN ACCORDANCE WITH THE DESCRIPTION SET FORTH IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM UNDER THE CAPTION “USE OF
PROCEEDS.”

 

--------------------------------------------------------------------------------


 


(J)                                     THE COMPANY, THE GUARANTORS AND THEIR
RESPECTIVE AFFILIATES WILL NOT TAKE, DIRECTLY OR INDIRECTLY, ANY ACTION DESIGNED
TO OR THAT HAS CONSTITUTED OR THAT REASONABLY COULD BE EXPECTED TO CAUSE OR
RESULT IN THE STABILIZATION OR MANIPULATION OF THE PRICE OF ANY SECURITY OF THE
COMPANY OR THE GUARANTORS IN CONNECTION WITH THE OFFERING OF THE NOTES.


 


(K)                                  THE COMPANY AND THE GUARANTORS WILL NOT,
AND WILL NOT PERMIT ANY OF THEIR RESPECTIVE AFFILIATES (AS DEFINED IN RULE 144
UNDER THE SECURITIES ACT) TO, RESELL ANY OF THE NOTES THAT HAVE BEEN ACQUIRED BY
ANY OF THEM, EXCEPT FOR NOTES PURCHASED BY THE COMPANY, THE GUARANTORS OR ANY OF
THEIR RESPECTIVE AFFILIATES AND RESOLD IN A TRANSACTION REGISTERED UNDER THE
SECURITIES ACT.


 


(L)                                     THE COMPANY AND THE GUARANTORS AGREE NOT
TO SELL, OFFER FOR SALE OR SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN
RESPECT OF ANY SECURITY (AS DEFINED IN THE SECURITIES ACT) THAT WOULD BE
INTEGRATED WITH THE SALE OF THE NOTES IN A MANNER THAT WOULD REQUIRE THE
REGISTRATION UNDER THE SECURITIES ACT OF THE SALE TO THE INITIAL PURCHASERS OR
THE ELIGIBLE PURCHASERS OF THE NOTES.


 


(M)                               THE COMPANY AND THE GUARANTORS AGREE TO COMPLY
WITH ALL THE TERMS AND CONDITIONS OF THE REGISTRATION RIGHTS AGREEMENT AND ALL
AGREEMENTS SET FORTH IN THE REPRESENTATION LETTERS OF THE COMPANY AND THE
GUARANTORS TO DTC RELATING TO THE APPROVAL OF THE NOTES BY DTC FOR “BOOK ENTRY”
TRANSFER.


 


(N)                                 THE COMPANY AND THE GUARANTORS WILL DO AND
PERFORM ALL THINGS REQUIRED OR NECESSARY TO BE DONE AND PERFORMED UNDER THIS
AGREEMENT BY THEM PRIOR TO THE CLOSING DATE, AND TO SATISFY ALL CONDITIONS
PRECEDENT TO THE INITIAL PURCHASERS’ OBLIGATIONS HEREUNDER TO PURCHASE THE
NOTES.


 


6.                                       EXPENSES.  WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT IS
TERMINATED, THE COMPANY AND THE GUARANTORS, JOINTLY AND SEVERALLY, AGREE, TO PAY
ALL EXPENSES, COSTS, FEES AND TAXES INCIDENT TO AND IN CONNECTION WITH: (A) THE
PREPARATION, PRINTING, FILING AND DISTRIBUTION OF THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM
(INCLUDING, WITHOUT LIMITATION, FINANCIAL STATEMENTS AND EXHIBITS) AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO (INCLUDING THE FEES, DISBURSEMENTS AND
EXPENSES OF THE COMPANY’S AND THE GUARANTORS’ ACCOUNTANTS AND COUNSEL, BUT NOT,
HOWEVER, LEGAL FEES AND EXPENSES OF THE INITIAL PURCHASERS’ COUNSEL INCURRED IN
CONNECTION THEREWITH); (B) THE PREPARATION, PRINTING (INCLUDING, WITHOUT
LIMITATION, WORD PROCESSING AND DUPLICATION COSTS) AND DELIVERY OF THIS
AGREEMENT, THE INDENTURE, THE REGISTRATION RIGHTS AGREEMENT, ALL BLUE SKY
MEMORANDA AND ALL OTHER AGREEMENTS, MEMORANDA, CORRESPONDENCE AND OTHER
DOCUMENTS PRINTED AND DELIVERED IN CONNECTION THEREWITH AND WITH THE EXEMPT
RESALES (BUT NOT, HOWEVER, LEGAL FEES AND EXPENSES OF THE INITIAL PURCHASERS’
COUNSEL INCURRED IN CONNECTION WITH ANY OF THE FOREGOING OTHER THAN FEES OF SUCH
COUNSEL PLUS REASONABLE DISBURSEMENTS INCURRED IN CONNECTION WITH THE
PREPARATION, PRINTING AND DELIVERY OF SUCH BLUE SKY MEMORANDA); (C) THE ISSUANCE
AND DELIVERY BY THE COMPANY OF THE NOTES AND BY THE GUARANTORS OF THE GUARANTEES
AND ANY TAXES PAYABLE IN CONNECTION THEREWITH (AND, IF ANY INITIAL PURCHASER
PAYS ANY SUCH TAXES, TO INDEMNIFY THE INITIAL PURCHASER THEREFOR); (D) THE
QUALIFICATION OF THE NOTES AND EXCHANGE NOTES FOR OFFER AND SALE UNDER THE
SECURITIES OR BLUE SKY LAWS OF THE SEVERAL STATES AND ANY FOREIGN JURISDICTIONS
AS THE INITIAL PURCHASERS MAY DESIGNATE (INCLUDING,

 

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF THE INITIAL
PURCHASERS’ COUNSEL RELATING TO SUCH REGISTRATION OR QUALIFICATION); (E) THE
FURNISHING OF SUCH COPIES OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND ALL AMENDMENTS AND
SUPPLEMENTS THERETO, AS MAY BE REASONABLY REQUESTED FOR USE IN CONNECTION WITH
THE EXEMPT RESALES; (F) THE PREPARATION OF CERTIFICATES FOR THE NOTES
(INCLUDING, WITHOUT LIMITATION, PRINTING AND ENGRAVING THEREOF); (G) THE
APPROVAL OF THE NOTES BY DTC FOR “BOOK-ENTRY” TRANSFER (INCLUDING FEES AND
EXPENSES OF COUNSEL FOR THE INITIAL PURCHASERS); (H) THE RATING OF THE NOTES AND
THE EXCHANGE NOTES; (I) THE OBLIGATIONS OF THE TRUSTEE, ANY AGENT OF THE TRUSTEE
AND THE COUNSEL FOR THE TRUSTEE IN CONNECTION WITH THE INDENTURE, THE NOTES, THE
GUARANTEES, THE EXCHANGE NOTES AND THE EXCHANGE GUARANTEES; (J) THE PERFORMANCE
BY THE COMPANY AND THE GUARANTORS OF THEIR OTHER OBLIGATIONS UNDER THIS
AGREEMENT; AND (K) ALL TRAVEL EXPENSES (INCLUDING EXPENSES RELATED TO CHARTERED
AIRCRAFT) OF EACH INITIAL PURCHASER AND THE COMPANY’S OFFICERS AND EMPLOYEES AND
ANY OTHER EXPENSES OF EACH INITIAL PURCHASER AND THE COMPANY IN CONNECTION WITH
ATTENDING OR HOSTING MEETINGS WITH PROSPECTIVE PURCHASERS OF THE NOTES, AND
EXPENSES ASSOCIATED WITH ANY ELECTRONIC ROAD SHOW.


 


7.                                       CONDITIONS TO INITIAL PURCHASERS’
OBLIGATIONS.  THE RESPECTIVE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER ARE
SUBJECT TO THE ACCURACY, WHEN MADE AND ON AND AS OF THE CLOSING DATE, OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE GUARANTORS CONTAINED
HEREIN, TO THE PERFORMANCE BY THE COMPANY AND THE GUARANTORS OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER, AND TO EACH OF THE FOLLOWING ADDITIONAL TERMS AND
CONDITIONS:


 


(A)                                  THE INITIAL PURCHASERS SHALL NOT HAVE
DISCOVERED AND DISCLOSED TO THE COMPANY ON OR PRIOR TO THE CLOSING DATE THAT THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR
SUPPLEMENT THERETO, CONTAINS AN UNTRUE STATEMENT OF A FACT WHICH, IN THE OPINION
OF LATHAM & WATKINS LLP, COUNSEL TO THE INITIAL PURCHASERS, IS MATERIAL OR OMITS
TO STATE A FACT WHICH, IN THE OPINION OF SUCH COUNSEL, IS MATERIAL AND IS
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES THEN PREVAILING, NOT MISLEADING.


 


(B)                                 ALL CORPORATE PROCEEDINGS AND OTHER LEGAL
MATTERS INCIDENT TO THE AUTHORIZATION, FORM AND VALIDITY OF THIS AGREEMENT, THE
NOTES, THE GUARANTEES, THE EXCHANGE NOTES, THE EXCHANGE GUARANTEES, THE
REGISTRATION RIGHTS AGREEMENT, THE INDENTURE, THE INITIAL PUBLIC OFFERING, THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND ALL OTHER LEGAL
MATTERS RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
SHALL BE REASONABLY SATISFACTORY IN ALL MATERIAL RESPECTS TO COUNSEL FOR THE
INITIAL PURCHASERS, AND THE COMPANY AND THE GUARANTORS SHALL HAVE FURNISHED TO
SUCH COUNSEL ALL DOCUMENTS AND INFORMATION THAT THEY MAY REASONABLY REQUEST TO
ENABLE THEM TO PASS UPON SUCH MATTERS.


 


(C)                                  HAYNES AND BOONE, LLP SHALL HAVE FURNISHED
TO THE INITIAL PURCHASERS ITS WRITTEN OPINION, AS COUNSEL TO THE COMPANY AND THE
GUARANTORS, ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT A HERETO.


 


(D)                                 ALVIN L. THOMAS II SHALL HAVE FURNISHED TO
THE INITIAL PURCHASERS HIS WRITTEN OPINION, AS SENIOR VICE PRESIDENT, SECRETARY
AND GENERAL COUNSEL TO THE COMPANY, ADDRESSED TO THE INITIAL PURCHASERS AND
DATED THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
INITIAL PURCHASERS, SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO.

 

--------------------------------------------------------------------------------


 


(E)                                  APPLEBY SHALL HAVE FURNISHED TO THE INITIAL
PURCHASERS ITS WRITTEN OPINION, AS CAYMAN COUNSEL TO THE COMPANY AND THE
GUARANTORS, ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C HERETO.


 


(F)                                    THE INITIAL PURCHASERS SHALL HAVE
RECEIVED FROM LATHAM & WATKINS LLP, COUNSEL FOR THE INITIAL PURCHASERS, SUCH
OPINION OR OPINIONS, DATED THE CLOSING DATE, WITH RESPECT TO THE ISSUANCE AND
SALE OF THE NOTES, THE PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM AND
OTHER RELATED MATTERS AS THE INITIAL PURCHASERS MAY REASONABLY REQUIRE, AND THE
COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AND INFORMATION AS
SUCH COUNSEL REASONABLY REQUESTS FOR THE PURPOSE OF ENABLING THEM TO PASS UPON
SUCH MATTERS.


 


(G)                                 AT THE TIME OF EXECUTION OF THIS AGREEMENT,
THE INITIAL PURCHASERS SHALL HAVE RECEIVED FROM UHY, LLP A LETTER, IN FORM AND
SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASERS, WITH RESPECT TO THE COMPANY
AND WEINMAN GEOSCIENCE, INC., ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE
DATE HEREOF (I) CONFIRMING THAT THEY ARE INDEPENDENT PUBLIC ACCOUNTANTS WITHIN
THE MEANING OF THE SECURITIES ACT AND ARE IN COMPLIANCE WITH THE APPLICABLE
REQUIREMENTS RELATING TO THE QUALIFICATION OF ACCOUNTANTS UNDER RULE 2-01 OF
REGULATION S-X OF THE COMMISSION AND (II) STATING, AS OF THE DATE HEREOF (OR,
WITH RESPECT TO MATTERS INVOLVING CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE
DATES AS OF WHICH SPECIFIED FINANCIAL INFORMATION IS GIVEN IN THE PRICING
DISCLOSURE PACKAGE, AS OF A DATE NOT MORE THAN THREE DAYS PRIOR TO THE DATE
HEREOF), THE CONCLUSIONS AND FINDINGS OF SUCH FIRM WITH RESPECT TO THE FINANCIAL
INFORMATION AND (III) COVERING SUCH OTHER MATTERS AS ARE ORDINARILY COVERED BY
ACCOUNTANTS’ “COMFORT LETTERS” TO UNDERWRITERS IN CONNECTION WITH REGISTERED
PUBLIC OFFERINGS.


 


(H)                                 WITH RESPECT TO THE LETTER OF UHY, LLP
REFERRED TO IN THE PRECEDING PARAGRAPH AND DELIVERED TO THE INITIAL PURCHASERS
CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT (THE “INITIAL LETTER”), THE
COMPANY SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS A “BRING-DOWN LETTER” OF
SUCH ACCOUNTANTS, WITH RESPECT TO THE COMPANY AND WEINMAN GEOSCIENCE, INC.,
ADDRESSED TO THE INITIAL PURCHASERS AND DATED THE CLOSING DATE (I) CONFIRMING
THAT THEY ARE INDEPENDENT PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE
SECURITIES ACT AND ARE IN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS RELATING
TO THE QUALIFICATION OF ACCOUNTANTS UNDER RULE 2-01 OF REGULATION S-X OF THE
COMMISSION, (II) STATING, AS OF THE CLOSING DATE (OR, WITH RESPECT TO MATTERS
INVOLVING CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH
SPECIFIED FINANCIAL INFORMATION IS GIVEN IN EACH OF THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM, AS OF A DATE NOT MORE THAN THREE DAYS PRIOR
TO THE DATE OF THE CLOSING DATE), THE CONCLUSIONS AND FINDINGS OF SUCH FIRM WITH
RESPECT TO THE FINANCIAL INFORMATION AND OTHER MATTERS COVERED BY THE INITIAL
LETTER, AND (III) CONFIRMING IN ALL MATERIAL RESPECTS THE CONCLUSIONS AND
FINDINGS SET FORTH IN THE INITIAL LETTER.


 


(I)                                     EXCEPT AS DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, (I) NEITHER THE COMPANY, ANY
GUARANTOR NOR ANY OF THEIR RESPECTIVE SUBSIDIARIES SHALL HAVE SUSTAINED, SINCE
THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, ANY LOSS OR INTERFERENCE WITH
ITS BUSINESS FROM FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT
COVERED BY INSURANCE, OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION,
ORDER OR DECREE, OR (II) SINCE SUCH DATE, THERE SHALL NOT HAVE BEEN ANY CHANGE
IN THE CAPITAL STOCK OR LONG-TERM DEBT OF THE COMPANY, ANY

 

--------------------------------------------------------------------------------


 


GUARANTOR OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY CHANGE, OR ANY
DEVELOPMENT INVOLVING A PROSPECTIVE CHANGE, IN OR AFFECTING THE CONDITION
(FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY,
PROPERTIES, MANAGEMENT, BUSINESS OR PROSPECTS OF THE COMPANY, THE GUARANTORS AND
THEIR RESPECTIVE SUBSIDIARIES, TAKEN AS A WHOLE, THE EFFECT OF WHICH, IN ANY
SUCH CASE DESCRIBED IN CLAUSE (I) OR (II), IS, INDIVIDUALLY OR IN THE AGGREGATE,
IN THE JUDGMENT OF THE REPRESENTATIVES, SO MATERIAL AND ADVERSE AS TO MAKE IT
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR THE DELIVERY OF THE
NOTES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND IN THE MANNER
CONTEMPLATED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


 


(J)                                     THE COMPANY AND EACH GUARANTOR SHALL
HAVE FURNISHED OR CAUSED TO BE FURNISHED TO THE INITIAL PURCHASERS DATED AS OF
THE CLOSING DATE A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER AND CHIEF
FINANCIAL OFFICER OF THE COMPANY AND EACH GUARANTOR, OR OTHER OFFICERS
SATISFACTORY TO THE INITIAL PURCHASERS, AS TO SUCH MATTERS AS THE
REPRESENTATIVES MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, A
STATEMENT THAT:


 


(I)                                     THE REPRESENTATIONS, WARRANTIES AND
AGREEMENTS OF THE COMPANY AND THE GUARANTORS IN SECTION 2 ARE TRUE AND CORRECT
ON AND AS OF THE CLOSING DATE, AND THE COMPANY HAS COMPLIED WITH ALL ITS
AGREEMENTS CONTAINED HEREIN AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE
PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING DATE; AND


 


(II)                                  THEY HAVE EXAMINED THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, AND, IN THEIR OPINION, (A) THE PRICING
DISCLOSURE PACKAGE, AS OF THE APPLICABLE TIME, AND THE OFFERING MEMORANDUM, AS
OF ITS DATE AND AS OF THE CLOSING DATE, DID NOT AND DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT AND DID NOT AND DO NOT OMIT TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (B) SINCE THE DATE OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, NO EVENT HAS OCCURRED WHICH
SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.


 


(K)                                  SUBSEQUENT TO THE EARLIER OF THE APPLICABLE
TIME AND THE EXECUTION AND DELIVERY OF THIS AGREEMENT (I) NO DOWNGRADING SHALL
HAVE OCCURRED IN THE RATING ACCORDED THE COMPANY’S DEBT SECURITIES BY ANY
“NATIONALLY RECOGNIZED STATISTICAL RATING ORGANIZATION,” AS THAT TERM IS DEFINED
BY THE COMMISSION FOR PURPOSES OF RULE 436(G)(2) UNDER THE SECURITIES ACT, AND
(II) NO SUCH ORGANIZATION SHALL HAVE PUBLICLY ANNOUNCED THAT IT HAS UNDER
SURVEILLANCE OR REVIEW, WITH POSSIBLE NEGATIVE IMPLICATIONS, ITS RATING OF ANY
OF THE COMPANY’S DEBT SECURITIES.


 


(L)                                     THE NOTES SHALL BE ELIGIBLE FOR
CLEARANCE AND SETTLEMENT THROUGH DTC.


 


(M)                               THE COMPANY AND THE GUARANTORS SHALL HAVE
EXECUTED AND DELIVERED THE REGISTRATION RIGHTS AGREEMENT, AND THE INITIAL
PURCHASERS SHALL HAVE RECEIVED AN ORIGINAL COPY THEREOF, DULY EXECUTED BY THE
COMPANY AND THE GUARANTORS.

 

--------------------------------------------------------------------------------


 


(N)                                 THE COMPANY, THE GUARANTORS AND THE TRUSTEE
SHALL HAVE EXECUTED AND DELIVERED THE INDENTURE, AND THE INITIAL PURCHASERS
SHALL HAVE RECEIVED AN ORIGINAL COPY THEREOF, DULY EXECUTED BY THE COMPANY, THE
GUARANTORS AND THE TRUSTEE.


 


(O)                                 SUBSEQUENT TO THE EXECUTION AND DELIVERY OF
THIS AGREEMENT THERE SHALL NOT HAVE OCCURRED ANY OF THE FOLLOWING:  (I) TRADING
IN SECURITIES GENERALLY ON THE NEW YORK STOCK EXCHANGE, THE NASDAQ OR THE
AMERICAN STOCK EXCHANGE OR IN THE OVER-THE-COUNTER MARKET, OR TRADING IN ANY
SECURITIES OF THE COMPANY ON ANY EXCHANGE OR IN THE OVER-THE-COUNTER MARKET,
SHALL HAVE BEEN SUSPENDED OR MATERIALLY LIMITED OR THE SETTLEMENT OF SUCH
TRADING GENERALLY SHALL HAVE BEEN MATERIALLY DISRUPTED OR MINIMUM PRICES SHALL
HAVE BEEN ESTABLISHED ON ANY SUCH EXCHANGE OR SUCH MARKET BY THE COMMISSION, BY
SUCH EXCHANGE OR BY ANY OTHER REGULATORY BODY OR GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, (II) A GENERAL MORATORIUM ON COMMERCIAL BANKING ACTIVITIES SHALL
HAVE BEEN DECLARED BY FEDERAL OR STATE AUTHORITIES OR A MATERIAL DISRUPTION HAS
OCCURRED IN THE SECURITIES SETTLEMENT OR CLEARANCE SERVICES IN THE UNITED
STATES, (III) THE UNITED STATES SHALL HAVE BECOME ENGAGED IN HOSTILITIES, THERE
SHALL HAVE BEEN AN ESCALATION IN HOSTILITIES INVOLVING THE UNITED STATES OR
THERE SHALL HAVE BEEN A DECLARATION OF A NATIONAL EMERGENCY OR WAR BY THE UNITED
STATES, OR (IV) THERE SHALL HAVE OCCURRED SUCH A MATERIAL ADVERSE CHANGE IN
GENERAL ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, AS A RESULT OF TERRORIST ACTIVITIES AFTER THE DATE HEREOF (OR THE
EFFECT OF INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS IN THE UNITED STATES
SHALL BE SUCH), AS TO MAKE IT, IN THE JUDGMENT OF THE REPRESENTATIVES,
IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR DELIVERY OF THE
NOTES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND IN THE MANNER
CONTEMPLATED IN THE OFFERING MEMORANDUM OR THAT, IN THE JUDGMENT OF THE
REPRESENTATIVES, COULD MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL MARKETS OR
THE MARKETS FOR THE NOTES AND OTHER DEBT SECURITIES.


 


(P)                                 IF THE COMPANY, THE UNDERWRITERS OF THE
INITIAL PUBLIC OFFERING, AND THOSE CERTAIN STOCKHOLDERS OF THE COMPANY WHO ARE
SELLING STOCK IN CONNECTION THE INITIAL PUBLIC OFFERING HAVE AGREED UPON THE
FINAL PRICING TERMS WITH RESPECT THERETO, THEN CONCURRENTLY WITH OR PRIOR TO THE
ISSUE AND SALE OF THE NOTES BY THE COMPANY, THE INITIAL PUBLIC OFFERING AS SET
FORTH IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM SHALL HAVE
BEEN COMPLETED (OTHER THAN THE SALE OF ANY ADDITIONAL SHARES OF STOCK TO THE
UNDERWRITERS IN THE INITIAL PUBLIC OFFERING PURSUANT TO THEIR OVER-ALLOTMENT
OPTION) AND THE COMPANY SHALL HAVE RECEIVED AT LEAST $76.4 MILLION IN NET
PROCEEDS FROM THE INITIAL PUBLIC OFFERING.


 


(Q)                                 AT THE TIME OF EXECUTION OF THIS AGREEMENT
AND ON OR PRIOR TO THE CLOSING DATE, THE COMPANY SHALL HAVE FURNISHED TO THE
INITIAL PURCHASERS A CERTIFICATE OF THE CHIEF FINANCIAL OFFICER OF THE COMPANY
IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO.


 


(R)                                    ON OR PRIOR TO THE CLOSING DATE, THE
COMPANY AND THE GUARANTORS SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS SUCH
FURTHER CERTIFICATES AND DOCUMENTS AS THE INITIAL PURCHASERS MAY REASONABLY
REQUEST.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

--------------------------------------------------------------------------------


 


8.                                       INDEMNIFICATION AND CONTRIBUTION.


 


(A)                                  THE COMPANY AND EACH GUARANTOR, HEREBY
AGREE, JOINTLY AND SEVERALLY, TO INDEMNIFY AND HOLD HARMLESS EACH INITIAL
PURCHASER, ITS AFFILIATES, DIRECTORS, OFFICERS AND EMPLOYEES AND EACH PERSON, IF
ANY, WHO CONTROLS ANY INITIAL PURCHASER WITHIN THE MEANING OF SECTION 15 OF THE
SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF
(INCLUDING, BUT NOT LIMITED TO, ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION
RELATING TO PURCHASES AND SALES OF NOTES), TO WHICH THAT INITIAL PURCHASER,
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY BECOME SUBJECT,
UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE STATEMENT OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED (A) IN ANY FREE WRITING
OFFERING DOCUMENT TAKEN TOGETHER WITH THE PRICING DISCLOSURE PACKAGE, THE
PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING
MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, (B) IN ANY BLUE SKY
APPLICATION OR OTHER DOCUMENT PREPARED OR EXECUTED BY THE COMPANY OR ANY
GUARANTOR (OR BASED UPON ANY WRITTEN INFORMATION FURNISHED BY THE COMPANY OR ANY
GUARANTOR) SPECIFICALLY FOR THE PURPOSE OF QUALIFYING ANY OR ALL OF THE NOTES
UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION (ANY SUCH
APPLICATION, DOCUMENT OR INFORMATION BEING HEREINAFTER CALLED A “BLUE SKY
APPLICATION”), OR (C) IN ANY MATERIALS OR INFORMATION PROVIDED TO INVESTORS BY,
OR WITH THE APPROVAL OF, THE COMPANY OR ANY GUARANTOR IN CONNECTION WITH THE
MARKETING OF THE OFFERING OF THE NOTES (“MARKETING MATERIALS”), INCLUDING ANY
ROAD SHOW OR INVESTOR PRESENTATIONS MADE TO INVESTORS BY THE COMPANY (WHETHER IN
PERSON OR ELECTRONICALLY), OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN
ANY FREE WRITING OFFERING DOCUMENT TAKEN TOGETHER WITH THE PRICING DISCLOSURE
PACKAGE, THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR
THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY
BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS, ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, NOT MISLEADING, AND SHALL REIMBURSE EACH INITIAL PURCHASER
AND EACH SUCH AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON
PROMPTLY UPON DEMAND FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY THAT
INITIAL PURCHASER, AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON
IN CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED;
PROVIDED, HOWEVER, THAT THE COMPANY AND THE GUARANTORS SHALL NOT BE LIABLE IN
ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION ARISES OUT OF, OR IS BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION MADE IN ANY PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR OFFERING MEMORANDUM, OR IN ANY
SUCH AMENDMENT OR SUPPLEMENT THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY
MARKETING MATERIALS, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY THROUGH THE
REPRESENTATIVES BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION CONSISTS SOLELY OF THE INFORMATION
SPECIFIED IN SECTION 8(E).  THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO
ANY LIABILITY THAT THE COMPANY OR THE GUARANTORS MAY OTHERWISE HAVE TO ANY
INITIAL PURCHASER OR TO ANY AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE OR
CONTROLLING PERSON OF THAT INITIAL PURCHASER.


 


(B)                                 EACH INITIAL PURCHASER, SEVERALLY AND NOT
JOINTLY, HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, EACH
GUARANTOR, THEIR RESPECTIVE OFFICERS AND EMPLOYEES, EACH OF THEIR RESPECTIVE
DIRECTORS, AND EACH PERSON, IF ANY, WHO CONTROLS THE COMPANY

 

--------------------------------------------------------------------------------


 


OR ANY GUARANTOR WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR
SECTION 20 OF THE EXCHANGE ACT, FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR
LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE
COMPANY, ANY GUARANTOR OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING
PERSON MAY BECOME SUBJECT, UNDER THE SECURITIES ACT OR OTHERWISE, INSOFAR AS
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON,
(I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED (A) IN ANY FREE WRITING OFFERING DOCUMENT, PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, (B) IN ANY BLUE SKY APPLICATION, OR (C) IN ANY
MARKETING MATERIALS, OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN ANY
FREE WRITING OFFERING DOCUMENT, PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS ANY
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF
THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, BUT IN EACH CASE
ONLY TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR
OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY
THROUGH THE REPRESENTATIVES BY OR ON BEHALF OF THAT INITIAL PURCHASER
SPECIFICALLY FOR INCLUSION THEREIN, WHICH INFORMATION IS LIMITED TO THE
INFORMATION SET FORTH IN SECTION 8(E).  THE FOREGOING INDEMNITY AGREEMENT IS IN
ADDITION TO ANY LIABILITY THAT ANY INITIAL PURCHASER MAY OTHERWISE HAVE TO THE
COMPANY, ANY GUARANTOR OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING
PERSON.


 


(C)                                  PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED
PARTY UNDER THIS SECTION 8 OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY
ACTION, THE INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE
AGAINST THE INDEMNIFYING PARTY UNDER THIS SECTION 8, NOTIFY THE INDEMNIFYING
PARTY IN WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED,
HOWEVER, THAT THE FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT
FROM ANY LIABILITY THAT IT MAY HAVE UNDER THIS SECTION 8 EXCEPT TO THE EXTENT IT
HAS BEEN MATERIALLY PREJUDICED (THROUGH THE FORFEITURE OF SUBSTANTIVE RIGHTS OR
DEFENSES) BY SUCH FAILURE AND; PROVIDED, FURTHER, THAT THE FAILURE TO NOTIFY THE
INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT MAY HAVE TO
AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 8.  IF ANY SUCH CLAIM OR
ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL NOTIFY THE
INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, HOWEVER, THAT
THE INITIAL PURCHASERS SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT
JOINTLY THE INITIAL PURCHASERS AND THEIR RESPECTIVE AFFILIATES, DIRECTORS,
OFFICERS, EMPLOYEES AND CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY
ARISING OUT OF ANY CLAIM IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY THE
INITIAL PURCHASERS AGAINST THE COMPANY OR ANY GUARANTOR UNDER THIS SECTION 8, IF
(I) THE COMPANY, THE GUARANTORS AND THE INITIAL PURCHASERS SHALL HAVE SO
MUTUALLY AGREED; (II) THE COMPANY AND THE GUARANTORS HAVE FAILED WITHIN A
REASONABLE TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INITIAL
PURCHASERS; (III) THE INITIAL PURCHASERS AND THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES AND CONTROLLING PERSONS SHALL HAVE REASONABLY
CONCLUDED, BASED ON THE ADVICE OF COUNSEL, THAT THERE MAY BE LEGAL DEFENSES
AVAILABLE TO THEM THAT ARE DIFFERENT FROM

 

--------------------------------------------------------------------------------


 


OR IN ADDITION TO THOSE AVAILABLE TO THE COMPANY AND THE GUARANTORS; OR (IV) THE
NAMED PARTIES IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE
BOTH THE INITIAL PURCHASERS OR THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES OR CONTROLLING PERSONS, ON THE ONE HAND, AND THE COMPANY AND THE
GUARANTORS, ON THE OTHER HAND, AND REPRESENTATION OF BOTH SETS OF PARTIES BY THE
SAME COUNSEL WOULD PRESENT A CONFLICT DUE TO ACTUAL OR POTENTIAL DIFFERING
INTERESTS BETWEEN THEM, AND IN ANY SUCH EVENT THE FEES AND EXPENSES OF SUCH
SEPARATE COUNSEL SHALL BE PAID BY THE COMPANY AND THE GUARANTORS.  NO
INDEMNIFYING PARTY SHALL (X) WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), SETTLE
OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING AND DOES NOT INCLUDE A STATEMENT AS TO, OR AN ADMISSION OF
FAULT, CULPABILITY OR A FAILURE TO ACT BY OR ON BEHALF OF ANY INDEMNIFIED PARTY,
OR (Y) BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH ACTION EFFECTED WITHOUT ITS
WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD), BUT IF
SETTLED WITH THE CONSENT OF THE INDEMNIFYING PARTY OR IF THERE BE A FINAL
JUDGMENT OF THE PLAINTIFF IN ANY SUCH ACTION, THE INDEMNIFYING PARTY AGREES TO
INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY FROM AND AGAINST ANY LOSS OR
LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.


 


(D)                                 IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 8 SHALL FOR ANY REASON BE UNAVAILABLE TO OR INSUFFICIENT TO HOLD
HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 8(A) OR 8(B) IN RESPECT OF ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, OR ANY ACTION IN RESPECT THEREOF, REFERRED TO
THEREIN FOR WHICH SUCH INDEMNIFICATION WOULD OTHERWISE BE AVAILABLE PURSUANT TO
ITS TERMS, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, (I) IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY AND THE GUARANTORS, ON THE ONE HAND, AND THE
INITIAL PURCHASERS, ON THE OTHER, FROM THE OFFERING OF THE NOTES, OR (II) IF THE
ALLOCATION PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN
SUCH PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS
REFERRED TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY AND
THE GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, WITH
RESPECT TO THE STATEMENTS OR OMISSIONS THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE
OR LIABILITY, OR ACTION IN RESPECT THEREOF, AS WELL AS ANY OTHER RELEVANT
EQUITABLE CONSIDERATIONS.  THE RELATIVE BENEFITS RECEIVED BY THE COMPANY AND THE
GUARANTORS, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, WITH
RESPECT TO SUCH OFFERING SHALL BE DEEMED TO BE IN THE SAME PROPORTION AS THE
TOTAL NET PROCEEDS FROM THE OFFERING OF THE NOTES PURCHASED UNDER THIS AGREEMENT
(BEFORE DEDUCTING EXPENSES) RECEIVED BY THE COMPANY AND THE GUARANTORS, ON THE
ONE HAND, AND THE TOTAL UNDERWRITING DISCOUNTS AND COMMISSIONS RECEIVED BY THE
INITIAL PURCHASERS WITH RESPECT TO THE NOTES PURCHASED UNDER THIS AGREEMENT, ON
THE OTHER HAND, BEAR TO THE TOTAL GROSS PROCEEDS FROM THE OFFERING OF THE NOTES
UNDER THIS AGREEMENT AS SET FORTH ON THE COVER PAGE OF THE OFFERING MEMORANDUM. 
THE RELATIVE FAULT SHALL BE DETERMINED BY REFERENCE TO WHETHER THE UNTRUE OR
ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO
STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY, THE
GUARANTORS, OR THE INITIAL PURCHASERS, THE INTENT OF THE PARTIES AND THEIR
RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT
SUCH STATEMENT OR OMISSION.  FOR PURPOSES OF THE PRECEDING

 

--------------------------------------------------------------------------------


 


TWO SENTENCES, THE NET PROCEEDS DEEMED TO BE RECEIVED BY THE COMPANY SHALL BE
DEEMED TO BE ALSO FOR THE BENEFIT OF THE GUARANTORS, AND INFORMATION SUPPLIED BY
THE COMPANY SHALL ALSO BE DEEMED TO HAVE BEEN SUPPLIED BY THE GUARANTORS. THE
COMPANY, THE GUARANTORS, AND THE INITIAL PURCHASERS AGREE THAT IT WOULD NOT BE
JUST AND EQUITABLE IF CONTRIBUTIONS PURSUANT TO THIS SECTION 8(D) WERE TO BE
DETERMINED BY PRO RATA ALLOCATION (EVEN IF THE INITIAL PURCHASERS WERE TREATED
AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES
NOT TAKE INTO ACCOUNT THE EQUITABLE CONSIDERATIONS REFERRED TO HEREIN. THE
AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED PARTY AS A RESULT OF THE LOSS, CLAIM,
DAMAGE OR LIABILITY, OR ACTION IN RESPECT THEREOF, REFERRED TO ABOVE IN THIS
SECTION 8(D) SHALL BE DEEMED TO INCLUDE, FOR PURPOSES OF THIS SECTION 8(D), ANY
LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY SUCH INDEMNIFIED PARTY IN
CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH ACTION OR CLAIM.
NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 8(D), NO INITIAL PURCHASER SHALL
BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE AMOUNT BY WHICH THE NET
PROCEEDS FROM THE SALE TO ELIGIBLE PURCHASERS OF THE NOTES INITIALLY PURCHASED
BY IT EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH INITIAL PURCHASER HAS
OTHERWISE PAID OR BECOME LIABLE TO PAY BY REASON OF ANY UNTRUE OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION. NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS NOT GUILTY OF SUCH
FRAUDULENT MISREPRESENTATION. THE INITIAL PURCHASERS’ OBLIGATIONS TO CONTRIBUTE
AS PROVIDED IN THIS SECTION 8(D) ARE SEVERAL IN PROPORTION TO THEIR RESPECTIVE
PURCHASE OBLIGATIONS AND NOT JOINT.


 


(E)           THE INITIAL PURCHASERS SEVERALLY CONFIRM AND THE COMPANY AND THE
GUARANTORS ACKNOWLEDGE AND AGREE THAT THE STATEMENTS WITH RESPECT TO THE
OFFERING OF THE NOTES BY THE INITIAL PURCHASERS SET FORTH IN THE THIRD AND NINTH
PARAGRAPHS OF THE SECTION ENTITLED “PLAN OF DISTRIBUTION” IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ARE CORRECT AND CONSTITUTE THE
ONLY INFORMATION CONCERNING SUCH INITIAL PURCHASERS FURNISHED IN WRITING TO THE
COMPANY OR ANY GUARANTOR BY OR ON BEHALF OF THE INITIAL PURCHASERS SPECIFICALLY
FOR INCLUSION IN THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT THERETO.


 


9.             DEFAULTING INITIAL PURCHASERS.


 


(A)           IF, ON THE CLOSING DATE, ANY INITIAL PURCHASER DEFAULTS IN ITS
OBLIGATIONS TO PURCHASE THE NOTES THAT IT HAS AGREED TO PURCHASE UNDER THIS
AGREEMENT, THE REMAINING NON-DEFAULTING INITIAL PURCHASERS MAY IN THEIR
DISCRETION ARRANGE FOR THE PURCHASE OF SUCH NOTES BY THE NON-DEFAULTING INITIAL
PURCHASERS OR OTHER PERSONS SATISFACTORY TO THE COMPANY ON THE TERMS CONTAINED
IN THIS AGREEMENT. IF, WITHIN 36 HOURS AFTER ANY SUCH DEFAULT BY ANY INITIAL
PURCHASER, THE NON-DEFAULTING INITIAL PURCHASERS DO NOT ARRANGE FOR THE PURCHASE
OF SUCH NOTES, THEN THE COMPANY SHALL BE ENTITLED TO A FURTHER PERIOD OF 36
HOURS WITHIN WHICH TO PROCURE OTHER PERSONS SATISFACTORY TO THE NON-DEFAULTING
INITIAL PURCHASERS TO PURCHASE SUCH NOTES ON SUCH TERMS. IN THE EVENT THAT
WITHIN THE RESPECTIVE PRESCRIBED PERIODS, THE NON-DEFAULTING INITIAL PURCHASERS
NOTIFY THE COMPANY THAT THEY HAVE SO ARRANGED FOR THE PURCHASE OF SUCH NOTES, OR
THE COMPANY NOTIFIES THE NON-DEFAULTING INITIAL PURCHASERS THAT IT HAS SO
ARRANGED FOR THE PURCHASE OF SUCH NOTES, EITHER THE NON-DEFAULTING INITIAL
PURCHASERS OR THE COMPANY MAY POSTPONE THE CLOSING DATE FOR UP TO SEVEN FULL
BUSINESS DAYS IN ORDER TO EFFECT ANY CHANGES THAT IN THE OPINION OF COUNSEL FOR
THE COMPANY OR COUNSEL FOR THE INITIAL PURCHASERS MAY BE NECESSARY IN THE
PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM OR IN ANY OTHER DOCUMENT OR
ARRANGEMENT, AND THE COMPANY AGREES TO PROMPTLY PREPARE ANY AMENDMENT OR
SUPPLEMENT TO THE PRICING DISCLOSURE PACKAGE OR


 

--------------------------------------------------------------------------------



 


THE OFFERING MEMORANDUM THAT EFFECTS ANY SUCH CHANGES. AS USED IN THIS
AGREEMENT, THE TERM “INITIAL PURCHASER” INCLUDES, FOR ALL PURPOSES OF THIS
AGREEMENT UNLESS THE CONTEXT REQUIRES OTHERWISE, ANY PARTY NOT LISTED IN
SCHEDULE I HERETO THAT, PURSUANT TO THIS SECTION 9, PURCHASES NOTES THAT A
DEFAULTING INITIAL PURCHASER AGREED BUT FAILED TO PURCHASE.


 


(B)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE NOTES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH
(A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH NOTES THAT REMAINS UNPURCHASED
DOES NOT EXCEED ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE NOTES,
THEN THE COMPANY SHALL HAVE THE RIGHT TO REQUIRE EACH NON-DEFAULTING INITIAL
PURCHASER TO PURCHASE THE PRINCIPAL AMOUNT OF NOTES THAT SUCH INITIAL PURCHASER
AGREED TO PURCHASE HEREUNDER PLUS SUCH INITIAL PURCHASER’S PRO RATA SHARE (BASED
ON THE PRINCIPAL AMOUNT OF NOTES THAT SUCH INITIAL PURCHASER AGREED TO PURCHASE
HEREUNDER) OF THE NOTES OF SUCH DEFAULTING INITIAL PURCHASER OR INITIAL
PURCHASERS FOR WHICH SUCH ARRANGEMENTS HAVE NOT BEEN MADE; PROVIDED THAT THE
NON-DEFAULTING INITIAL PURCHASERS SHALL NOT BE OBLIGATED TO PURCHASE MORE THAN
110% OF THE AGGREGATE PRINCIPAL AMOUNT OF NOTES THAT IT AGREED TO PURCHASE ON
THE CLOSING DATE PURSUANT TO THE TERMS OF SECTION 3.


 


(C)           IF, AFTER GIVING EFFECT TO ANY ARRANGEMENTS FOR THE PURCHASE OF
THE NOTES OF A DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS BY THE
NON-DEFAULTING INITIAL PURCHASERS AND THE COMPANY AS PROVIDED IN PARAGRAPH
(A) ABOVE, THE AGGREGATE PRINCIPAL AMOUNT OF SUCH NOTES THAT REMAINS UNPURCHASED
EXCEEDS ONE-ELEVENTH OF THE AGGREGATE PRINCIPAL AMOUNT OF ALL THE NOTES, OR IF
THE COMPANY SHALL NOT EXERCISE THE RIGHT DESCRIBED IN PARAGRAPH (B) ABOVE, THEN
THIS AGREEMENT SHALL TERMINATE WITHOUT LIABILITY ON THE PART OF THE
NON-DEFAULTING INITIAL PURCHASERS. ANY TERMINATION OF THIS AGREEMENT PURSUANT TO
THIS SECTION 9 SHALL BE WITHOUT LIABILITY ON THE PART OF THE COMPANY OR THE
GUARANTORS, EXCEPT THAT THE COMPANY AND EACH OF THE GUARANTORS WILL CONTINUE TO
BE LIABLE FOR THE PAYMENT OF EXPENSES AS SET FORTH IN SECTIONS 6 AND 11 AND
EXCEPT THAT THE PROVISIONS OF SECTION 8 SHALL NOT TERMINATE AND SHALL REMAIN IN
EFFECT.


 


(D)           NOTHING CONTAINED HEREIN SHALL RELIEVE A DEFAULTING INITIAL
PURCHASER OF ANY LIABILITY IT MAY HAVE TO THE COMPANY, THE GUARANTORS OR ANY
NON-DEFAULTING INITIAL PURCHASER FOR DAMAGES CAUSED BY ITS DEFAULT.


 


10.           TERMINATION. THE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER
MAY BE TERMINATED BY THE INITIAL PURCHASERS BY NOTICE GIVEN TO AND RECEIVED BY
THE COMPANY PRIOR TO DELIVERY OF AND PAYMENT FOR THE NOTES IF, PRIOR TO THAT
TIME, ANY OF THE EVENTS DESCRIBED IN SECTIONS 7(I), (K) OR (O) SHALL HAVE
OCCURRED OR IF THE INITIAL PURCHASERS SHALL DECLINE TO PURCHASE THE NOTES FOR
ANY REASON PERMITTED UNDER THIS AGREEMENT.


 


11.           REIMBURSEMENT OF INITIAL PURCHASERS’ EXPENSES. IF (A) THE COMPANY
FOR ANY REASON FAILS TO TENDER THE NOTES FOR DELIVERY TO THE INITIAL PURCHASERS,
OR (B) THE INITIAL PURCHASERS SHALL DECLINE TO PURCHASE THE NOTES FOR ANY REASON
PERMITTED UNDER THIS AGREEMENT, THE COMPANY AND THE GUARANTORS SHALL REIMBURSE
THE INITIAL PURCHASERS FOR ALL REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING FEES
AND DISBURSEMENTS OF COUNSEL FOR THE INITIAL PURCHASERS) INCURRED BY THE INITIAL
PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE PROPOSED PURCHASE OF THE
NOTES, AND UPON DEMAND THE COMPANY AND THE GUARANTORS SHALL PAY THE FULL AMOUNT
THEREOF TO THE INITIAL PURCHASERS. IF THIS AGREEMENT IS TERMINATED PURSUANT TO
SECTION 9 BY REASON OF THE DEFAULT OF ONE

 

--------------------------------------------------------------------------------


 


OR MORE INITIAL PURCHASERS, THE COMPANY AND THE GUARANTORS SHALL NOT BE
OBLIGATED TO REIMBURSE ANY DEFAULTING INITIAL PURCHASER ON ACCOUNT OF THOSE
EXPENSES.


 


12.           NOTICES, ETC. ALL STATEMENTS, REQUESTS, NOTICES AND AGREEMENTS
HEREUNDER SHALL BE IN WRITING, AND:


 


(A)           IF TO THE INITIAL PURCHASERS, SHALL BE DELIVERED OR SENT BY MAIL
OR FACSIMILE TRANSMISSION TO BARCLAYS CAPITAL INC., 745 SEVENTH AVENUE, NEW
YORK, NEW YORK 10019, ATTENTION: SYNDICATE REGISTRATION (FAX: 646-834-8133) WITH
A COPY TO LATHAM & WATKINS, LLP, ATTENTION: MICHAEL CHAMBERS (FAX:
713-546-5401), AND WITH A COPY, IN THE CASE OF ANY NOTICE PURSUANT TO
SECTION 8(C), TO THE DIRECTOR OF LITIGATION, OFFICE OF THE GENERAL COUNSEL,
BARCLAYS CAPITAL INC., 745 SEVENTH AVENUE, NEW YORK, NEW YORK 10019;


 


(B)           IF TO THE COMPANY OR ANY GUARANTOR, SHALL BE DELIVERED OR SENT BY
MAIL, TELEX, OVERNIGHT COURIER OR FACSIMILE TRANSMISSION TO GLOBAL GEOPHYSICAL
SERVICES, INC., 13927 SOUTH GESSNER ROAD, MISSOURI CITY, TEXAS 77489, ATTENTION:
GENERAL COUNSEL (FAX: 713-972-1008), WITH A COPY TO HAYNES AND BOONE, LLP, 1221
MCKINNEY STREET, SUITE 2100, HOUSTON, TEXAS 77010, ATTENTION: BRYCE D.
LINSENMAYER (FAX: 713-236-5540);


 

provided, however, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex to Barclays Capital Inc., which address will be supplied to any
other party hereto by Barclays Capital Inc. upon request. Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof. The Company shall be entitled to act and rely upon any request,
consent, notice or agreement given or made on behalf of the Initial Purchasers
by Barclays Capital Inc.

 


13.           PERSONS ENTITLED TO BENEFIT OF AGREEMENT. THIS AGREEMENT SHALL
INURE TO THE BENEFIT OF AND BE BINDING UPON THE INITIAL PURCHASERS, THE COMPANY,
THE GUARANTORS AND THEIR RESPECTIVE SUCCESSORS. THIS AGREEMENT AND THE TERMS AND
PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS, EXCEPT THAT
THE REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE COMPANY AND
THE GUARANTORS CONTAINED IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR THE
BENEFIT OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE INITIAL PURCHASERS AND EACH
PERSON OR PERSONS, IF ANY, CONTROLLING ANY INITIAL PURCHASER WITHIN THE MEANING
OF SECTION 15 OF THE SECURITIES ACT. NOTHING IN THIS AGREEMENT IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN THE PERSONS REFERRED TO IN
THIS SECTION 13, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN
RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


 


14.           SURVIVAL. THE RESPECTIVE INDEMNITIES, RIGHTS OF CONTRIBUTION,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY, THE GUARANTORS AND
THE INITIAL PURCHASERS CONTAINED IN THIS AGREEMENT OR MADE BY OR ON BEHALF OF
THEM, RESPECTIVELY, PURSUANT TO THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF
AND PAYMENT FOR THE NOTES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS
OF ANY TERMINATION OF THIS AGREEMENT OR ANY INVESTIGATION MADE BY OR ON BEHALF
OF ANY OF THEM OR ANY PERSON CONTROLLING ANY OF THEM.


 


15.           DEFINITION OF THE TERMS “BUSINESS DAY”, “AFFILIATE”, AND
“SUBSIDIARY”. FOR PURPOSES OF THIS AGREEMENT, (A) “BUSINESS DAY” MEANS ANY DAY
ON WHICH THE NEW YORK STOCK

 

--------------------------------------------------------------------------------


 


EXCHANGE, INC. IS OPEN FOR TRADING, AND (B) “AFFILIATE” AND “SUBSIDIARY” HAVE
THE MEANINGS SET FORTH IN RULE 405 UNDER THE SECURITIES ACT.


 


16.           GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


17.           WAIVER OF JURY TRIAL. THE COMPANY AND EACH OF THE INITIAL
PURCHASERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


18.           NO FIDUCIARY DUTY. THE COMPANY AND THE GUARANTORS ACKNOWLEDGE AND
AGREE THAT IN CONNECTION WITH THIS OFFERING, OR ANY OTHER SERVICES THE INITIAL
PURCHASERS MAY BE DEEMED TO BE PROVIDING HEREUNDER, NOTWITHSTANDING ANY
PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE, BETWEEN THE PARTIES OR ANY ORAL
REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR SUBSEQUENTLY MADE BY THE INITIAL
PURCHASERS: (A) NO FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN THE COMPANY, ANY
GUARANTOR AND ANY OTHER PERSON, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON
THE OTHER, EXISTS; (B) THE INITIAL PURCHASERS ARE NOT ACTING AS ADVISORS,
EXPERTS OR OTHERWISE, TO THE COMPANY OR THE GUARANTORS, INCLUDING, WITHOUT
LIMITATION, WITH RESPECT TO THE DETERMINATION OF THE PURCHASE PRICE OF THE
NOTES, AND SUCH RELATIONSHIP BETWEEN THE COMPANY AND THE GUARANTORS, ON THE ONE
HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, IS ENTIRELY AND SOLELY
COMMERCIAL, BASED ON ARMS-LENGTH NEGOTIATIONS; (C) ANY DUTIES AND OBLIGATIONS
THAT THE INITIAL PURCHASERS MAY HAVE TO THE COMPANY AND THE GUARANTORS SHALL BE
LIMITED TO THOSE DUTIES AND OBLIGATIONS SPECIFICALLY STATED HEREIN; (D) THE
INITIAL PURCHASERS AND THEIR RESPECTIVE AFFILIATES MAY HAVE INTERESTS THAT
DIFFER FROM THOSE OF THE COMPANY AND THE GUARANTORS; AND (E) THE COMPANY AND THE
GUARANTORS HAVE CONSULTED THEIR OWN LEGAL AND FINANCIAL ADVISORS TO THE EXTENT
THEY DEEMED APPROPRIATE. THE COMPANY AND THE GUARANTORS HEREBY WAIVE ANY CLAIMS
THAT THE COMPANY AND THE GUARANTORS MAY HAVE AGAINST THE INITIAL PURCHASERS WITH
RESPECT TO ANY BREACH OF FIDUCIARY DUTY IN CONNECTION WITH THE NOTES.


 


19.           COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE COUNTERPART, THE EXECUTED
COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL BUT ALL SUCH COUNTERPARTS
SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


20.           HEADINGS. THE HEADINGS HEREIN ARE INSERTED FOR CONVENIENCE OF
REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO AFFECT THE MEANING OR
INTERPRETATION OF, THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement among the Company, the
Guarantors, and the Initial Purchasers, please indicate your acceptance in the
space provided for that purpose below.

 

 

 

Very truly yours,

 

 

 

 

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

 

 

 

 

By

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

 

 

Title: Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

AUTOSEIS, INC.

 

 

 

 

 

By

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

GGS INTERNATIONAL HOLDINGS, INC.

 

 

 

 

 

 

By

/s/ P. Mathew Verghese

 

 

 

Name: P. Mathew Verghese

 

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

Accepted:

 

 

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

 

 

 

 

By

/s/ Paul Cugno

 

 

 

Name: Paul Cugno

 

 

 

Title: Managing Director

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC

 

 

 

 

 

 

 

 

 

 

By

/s/ David B. Andrews

 

 

 

Name: David B. Andrews

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC

 

 

 

 

 

 

 

 

 

 

By

/s/ Scott Warrender

 

 

 

Name: Scott Warrender

 

 

 

Title: Managing Director

 

 

 

Acting on behalf of themselves and

as the Representatives of the several Initial Purchasers

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal
Amount of
Notes
to be
Purchased

 

Barclays Capital Inc

 

$

80,000,000

 

Credit Suisse Securities (USA) LLC

 

60,000,000

 

Banc of America Securities LLC

 

60,000,000

 

Total

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

LIST OF GUARANTORS

 

(i)            Autoseis, Inc.

 

(ii)           GGS International Holdings, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

GLOBAL GEOPHYSICAL SERVICES, INC.

PRICING TERM SHEET

 

Pricing Supplement

 

Pricing Supplement dated April 22, 2010 to the Preliminary Offering Memorandum
dated April 6, 2010 of Global Geophysical Services, Inc. This Pricing Supplement
is qualified in its entirety by reference to the Preliminary Offering
Memorandum. The information in this Pricing Supplement supplements the
Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Pricing Supplement but not defined have the meanings given them in the
Preliminary Offering Memorandum.

 

Issuer

Global Geophysical Services, Inc. (the “Company”)

 

 

Securities

10.500% Senior Notes due 2017 (the “2017 notes”)

 

 

Aggregate Principal Amount

$200,000,000

 

 

Gross Proceeds

$194,018,000

 

 

Form

144A/Reg S with registration rights

 

 

Maturity

May 1, 2017

 

 

Issue Price

97.009% plus accrued interest, if any, from April 27, 2010

 

 

Coupon

10.500%

 

 

Yield to Maturity

11.125%

 

 

Interest Payment Dates

Semi-annually on May 1 and November 1 of each year, beginning on November 1,
2010

 

 

Record Dates

April 15 and October 15

 

 

Optional Redemption

At any time on or after May 1, 2014, the Company may, at its option, redeem the
2017 notes, in whole or in part, at the redemption prices (expressed as a
percentage of the principal amount thereof) set forth below, together with
accrued and unpaid interest thereon, if any, to the redemption date (subject to
the rights of holders of 2017 notes on the relevant record date to receive
interest due on the relevant interest payment date), if redeemed during the
12-month period beginning May 1 of the years indicated:

 

 

 

Year

 

Percentage

 

 

 

2014

 

105.250

%

 

 

2015

 

102.625

%

 

 

2016 and thereafter

 

100.000

%

 

 

 

 

In addition, at any time prior to May 1, 2014, the Company may redeem all or a
portion of the 2017 notes at a price equal to 100% of the principal amount plus
a “make-whole” premium, using a discount rate of Treasuries plus 0.50%, plus
accrued and unpaid interest, if any, to the redemption date.

 

 

Optional Redemption with Equity Proceeds

Prior to May 1, 2013, the Company may on any one or more occasions redeem up to
35% of the aggregate principal amount of the 2017 notes issued under the
Indenture with the net cash proceeds from one or more equity offerings at a
redemption price of 110.500% of the principal amount thereof, plus accrued and
unpaid interest, if any, to the redemption date (subject to the rights of
holders of 2017 notes on the relevant record date to receive interest due on the
relevant interest payment date).

 

 

Guarantees

The Company’s existing and future domestic subsidiaries will fully and
unconditionally guarantee the notes.

 

 

Change of Control

101% plus accrued and unpaid interest

 

 

Original Issue Discount

The 2017 notes will be issued with original issue discount (“OID”) for U.S.
federal income tax purposes in excess of a statutorily defined de minimis
amount. As such, U.S. Holders, whether on the cash or accrual method of tax
accounting, will be required to include any amounts representing OID in gross
income (as ordinary income) on a constant yield to maturity basis for U.S.
federal income tax purposes in advance of the receipt of cash payments to which
such income is attributable.

 

--------------------------------------------------------------------------------


 

Trade Date

April 22, 2010

 

 

Settlement Date

April 27, 2010 (T+3)

 

 

Joint Book-Running Managers

Barclays Capital Inc.

Banc of America Securities LLC

Credit Suisse Securities (USA) LLC

 

 

Plan of Distribution

An affiliate of Credit Suisse Securities (USA) LLC is the administrative agent
and a lender under the Company’s existing credit facilities and, as a result,
will indirectly receive a portion of the proceeds from this offering.

 

 

Denominations

$2,000 and integral multiples of $1,000 in excess thereof

 

 

CUSIP/ISIN Numbers

144A CUSIP and ISIN: 37946SAA5 and US37946SAA50

Regulation S CUSIP and ISIN: U3164MAB0 and USU3164MAB01

 

EQUITY OFFERING

 

On April 21, 2010, Global Geophysical Services, Inc. priced its public offering
of 7,500,000 shares of common stock (excluding 1,125,000 shares subject to the
underwriters’ option to purchase additional shares) at a price per share of
$12.00. We estimate that we will receive net proceeds, after deducting
underwriting discounts, fees and offering expenses, of approximately $76.4
million.

 

CAPITALIZATION

 

The following table sets forth our capitalization as of December 31, 2009 on a
pro forma, as adjusted basis to give effect to this offering, the Equity
Offering and the application of proceeds from this offering and the Equity
Offering.

 

 

 

At December 31, 2009

 

 

 

Pro Forma, As
Adjusted for this
offering and the
Equity Offering

 

 

 

(in thousands, except
for per share data)

 

Cash and cash equivalents(1)

 

$

111,090

 

 

 

 

 

Existing Revolving Credit Facility(2)

 

$

—

 

New Revolving Credit Facility

 

—

 

First Lien Term Loan Facility

 

—

 

Second Lien Credit Agreement

 

—

 

Senior Notes due 2017(3)

 

200,000

 

Other Debt(4)

 

628

 

Total Debt(5)

 

$

200,628

 

Stockholders’ Equity:

 

 

 

Series A convertible preferred stock, $.01 par value: 50,000,000 shares
authorized and 20,617,751 outstanding (historical); 5,000,000 shares authorized
and no shares issued and outstanding (as adjusted)

 

$

—

 

Class A common stock, $.01 par value: 30,000,000 shares authorized and 3,709,100
outstanding (historical); no shares authorized, issued and outstanding (as
adjusted)

 

—

 

Class B common stock, $.01 par value: 120,000,000 shares authorized and
4,471,021 outstanding (historical); no shares authorized, issued and outstanding
(as adjusted)

 

—

 

Common stock, $.01 par value: no shares authorized (historical); 100,000,000
shares authorized and 35,877,570 shares outstanding (as adjusted)

 

359

 

Additional paid-in capital

 

236,754

 

Treasury stock: 9,296,629 shares (historical); 9,296,629 shares (as adjusted)

 

(94,385

)

Accumulated deficit

 

(4,542

)(6)

Total stockholders’ equity

 

$

138,186

 

Total capitalization

 

$

338,814

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(1)                              Cash and cash equivalents do not include
approximately $5.3 million of restricted cash investments securing certain
letters of credit.

 

(2)                              We had no outstanding letters of credit issued
under our Existing Revolving Credit Facility, resulting in $30.0 million
available for borrowing under our Existing Revolving Credit Facility. Upon
repayment of all of the indebtedness under our Existing Credit Facilities in
connection with this offering, we intend to terminate our Existing Revolving
Credit Facility.

 

(3)                              The Senior Notes due 2017 are shown at face
value and do not reflect original issue discount.

 

(4)                              Pro Forma, as adjusted balance as of
December 31, 2009 includes capital lease obligations of approximately
$2.1 million, approximately $5.4 million under our Construction Loan Agreement,
and approximately $0.6 million of notes payable.

 

(5)                              Excludes unamortized discount of approximately
$2.1 million related to our Existing Credit Facilities.

 

(6)                              Adjusted for a non-cash charge of $2.1 million
that will be incurred in connection with the repayment of indebtedness under the
First Lien Term Loan Facility and the unamortized portion of the original issue
discount thereon.

 

--------------------------------------------------------------------------------

 

This material is strictly confidential and has been prepared by the Company
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

 

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

A.            Insert list of each document provided as an amendment or
supplement to the Preliminary Offering Memorandum.

 

·                  Pricing Term Sheet, dated April 22, 2010

 

B.            Insert list of any “road show” materials that are Free Writing
Offering Documents.

 

·                  Senior Notes Offering: Supplemental Information to Global
Geophysical’s Initial Public Offering Road Show Presentation, dated April 2010

 

--------------------------------------------------------------------------------